Exhibit 10.1(h)

 

 

 

DATED

14 November 2005

 

 

(1) THE COMPANIES NAMED IN THIS DEED AS CHARGING COMPANIES

 

- and -

 

(2) CAPITALSOURCE FINANCE LLC

(as Collateral Agent)

 

 

DEBENTURE

 

--------------------------------------------------------------------------------


 

CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION

 

 

 

 

2.

COVENANT TO PAY

 

 

 

 

3.

GRANT OF SECURITY

 

 

 

 

4.

FIXED SECURITY

 

 

 

 

5.

FLOATING CHARGE

 

 

 

 

6.

CONVERSION OF FLOATING CHARGE

 

 

 

 

7.

CONTINUING SECURITY

 

 

 

 

8.

LIABILITY OF CHARGING COMPANIES RELATING TO SECURITY ASSETS

 

 

 

 

9.

ACCOUNTS

 

 

 

 

10.

REPRESENTATIONS

 

 

 

 

11.

UNDERTAKINGS BY THE CHARGING COMPANIES

 

 

 

 

12.

POWER TO REMEDY

 

 

 

 

13.

WHEN SECURITY BECOMES ENFORCEABLE

 

 

 

 

14.

ENFORCEMENT OF SECURITY

 

 

 

 

15.

RECEIVER

 

 

 

 

16.

POWERS OF RECEIVER

 

 

 

 

17.

APPLICATION OF PROCEEDS

 

 

 

 

18.

SET-OFF

 

 

 

 

19.

DELEGATION

 

 

 

 

20.

FURTHER ASSURANCES

 

 

 

 

21. [a05-20328_1ex10d1h.htm#PowerOfAttorn_125552]

POWER OF ATTORNEY [a05-20328_1ex10d1h.htm#PowerOfAttorn_125552]

 

 

 

 

22. [a05-20328_1ex10d1h.htm#Paymen_125554]

PAYMENTS [a05-20328_1ex10d1h.htm#Paymen_125554]

 

 

 

 

23. [a05-20328_1ex10d1h.htm#StampD_125556]

STAMP DUTY [a05-20328_1ex10d1h.htm#StampD_125556]

 

 

 

 

24. [a05-20328_1ex10d1h.htm#CostsAndExpe_125558]

COSTS AND EXPENSES [a05-20328_1ex10d1h.htm#CostsAndExpe_125558]

 

 

 

 

25. [a05-20328_1ex10d1h.htm#Curren_125601]

CURRENCIES [a05-20328_1ex10d1h.htm#Curren_125601]

 

 

 

 

26. [a05-20328_1ex10d1h.htm#Indemnit_125604]

INDEMNITY [a05-20328_1ex10d1h.htm#Indemnit_125604]

 

 

 

 

27. [a05-20328_1ex10d1h.htm#Miscellaneo_125605]

MISCELLANEOUS [a05-20328_1ex10d1h.htm#Miscellaneo_125605]

 

 

--------------------------------------------------------------------------------


 

28. [a05-20328_1ex10d1h.htm#Notice_125611]

NOTICES [a05-20328_1ex10d1h.htm#Notice_125611]

 

 

 

 

29. [a05-20328_1ex10d1h.htm#Accessio_125614]

ACCESSION [a05-20328_1ex10d1h.htm#Accessio_125614]

 

 

 

 

30. [a05-20328_1ex10d1h.htm#PartialInvalid_125617]

PARTIAL INVALIDITY [a05-20328_1ex10d1h.htm#PartialInvalid_125617]

 

 

 

 

31. [a05-20328_1ex10d1h.htm#Releas_125619]

RELEASE [a05-20328_1ex10d1h.htm#Releas_125619]

 

 

 

 

32. [a05-20328_1ex10d1h.htm#Counterp_125620]

COUNTERPARTS [a05-20328_1ex10d1h.htm#Counterp_125620]

 

 

 

 

33. [a05-20328_1ex10d1h.htm#GoverningLa_125622]

GOVERNING LAW [a05-20328_1ex10d1h.htm#GoverningLa_125622]

 

 

 

 

SCHEDULE 1 [a05-20328_1ex10d1h.htm#Schedule1_125632]

 

 

 

 

Initial Charging Companies [a05-20328_1ex10d1h.htm#InitialCharging_130526]

 

 

 

 

SCHEDULE 2 [a05-20328_1ex10d1h.htm#Schedule2_125637]

 

 

 

 

Details of Security Assets [a05-20328_1ex10d1h.htm#DetailsOfSecuri_125649]

 

 

 

 

Part 1 - Property [a05-20328_1ex10d1h.htm#Part1Pr_125652]

 

 

 

 

Part 2 - Charged Securities [a05-20328_1ex10d1h.htm#Part2_125656]

 

 

 

 

Part 3 - Intellectual Property [a05-20328_1ex10d1h.htm#Part3_125659]

 

 

 

 

Trade Marks [a05-20328_1ex10d1h.htm#TradeMa_125706]

 

 

 

 

Part 4 - Relevant Contracts [a05-20328_1ex10d1h.htm#Part4_125710]

 

 

 

 

Part 5 - Insurances [a05-20328_1ex10d1h.htm#Part5_125714]

 

 

 

 

SCHEDULE 3 [a05-20328_1ex10d1h.htm#Schedule3_125717]

 

 

 

 

Form of notice to and acknowledgement from bank operating Security Accounts
[a05-20328_1ex10d1h.htm#FormofNoticeToAndAcknowledgementF_125721]

 

 

 

 

SCHEDULE 4 [a05-20328_1ex10d1h.htm#Schedule4_125727]

 

 

 

 

Form of notice to and acknowledgement by party to Relevant Contract
[a05-20328_1ex10d1h.htm#FormofNoticeToAndAckn_125732]

 

 

 

 

SCHEDULE 5 [a05-20328_1ex10d1h.htm#Schedule5_125736]

 

 

 

 

Form of notice to and acknowledgement by insurers
[a05-20328_1ex10d1h.htm#FormofNoticeToA_125737]

 

 

 

 

SCHEDULE 8 [a05-20328_1ex10d1h.htm#Schedule8_125744]

 

 

 

 

Form of Accession Deed [a05-20328_1ex10d1h.htm#FormofAcc_125746]

 

 

 

 

Part 1 - Property [a05-20328_1ex10d1h.htm#Prope_125757]

 

 

 

 

Part 2 - Charged Securities [a05-20328_1ex10d1h.htm#Charged_125811]

 

 

 

 

Part 3 - Intellectual Property [a05-20328_1ex10d1h.htm#Intellectual_125814]

 

 

 

 

Part 4 - Relevant Contracts [a05-20328_1ex10d1h.htm#Relevan_125816]

 

 

--------------------------------------------------------------------------------


 

Part 5 - Insurances [a05-20328_1ex10d1h.htm#Insur_125825]

 

 

--------------------------------------------------------------------------------


 

THIS DEBENTURE is made on

 

2005

 

BETWEEN

 

(1)                                 THE COMPANIES NAMED IN THIS DEED AS CHARGING
COMPANIES (the “Initial Charging Companies”); and

 

(2)                                 CAPITALSOURCE FINANCE LLC (as collateral
agent for the Lender Parties (as defined below)) (in such capacity, the
“Collateral Agent”).

 

IT IS AGREED:

 


1.                                      DEFINITIONS AND INTERPRETATION

 


1.1                               DEFINITIONS

 

In this Deed:

 

(a)                                  terms defined in, or construed for the
purposes of, the Revolving Facility Agreement (as defined below) have the same
meanings when used in this Deed (unless the same are otherwise defined in this
Deed); and

 

(b)           the following terms have the following meanings:

 

“Accession Deed” means an accession deed substantially in the form set out in
schedule 8 (Form of Accession Deed);

 

“Account Bank” means The Royal Bank of Scotland plc, Corporate Office, Thames
Valley Corporate, 4 Abbey Gardens, Abbey Street, Reading RG1 3BA or such other
bank with which any Security Account is maintained from time to time;

 

“Act” means the Law of Property Act 1925;

 

“Assigned Assets” means the Security Assets expressed to be assigned pursuant to
clause 4.2 (Security assignments);

 

“Charged Investments” means the Charged Securities and all present and future
Related Rights accruing to all or any of the Charged Securities;

 

“Charged Securities” means:

 

(a)                                  the securities specified in part 2 of
schedule 2 (Details of Security Assets); and

 

(b)                                 all other stocks, shares, debentures, bonds,
warrants, coupons, negotiable instruments, certificates of deposit or other
securities or “investments” (as defined in part II of schedule II to the
Financial Services and Markets Act 2000 as in force at the date of this Deed)
now or in future owned (legally or beneficially) by a Charging Company, held by
a nominee on its behalf or in which such Charging Company has an interest at any
time;

 

1

--------------------------------------------------------------------------------


 

but, for the avoidance of doubt excluding any shareholding in Evolving Systems
GmbH, unless and until required to be pledged pursuant to clause 6.7(c) of the
Revolving Facility Agreement;

 

“Charging Companies” means the Initial Charging Companies and any other company
which accedes to this Deed pursuant to an Accession Deed;

 

“Company” means Evolving Systems Holdings Ltd, a company incorporated and
registered under the laws of England and Wales with number 5272751 with its
registered office at One Angel Square, Torrens Street, London EC1V 1PL;

 

“Default” has the meaning given to that term in the Revolving Facility
Agreement;

 

“Default Rate” has the meaning given to that term in the Revolving Facility
Agreement;

 

“Delegate” means any delegate, sub-delegate, agent, attorney or co-trustee
appointed by the Collateral Agent or by a Receiver;

 

“Event of Default” has the meaning given to that term in the Revolving Facility
Agreement;

 

“Insurances” means all policies of insurance (and all cover notes) which are at
any time held by, or written in favour of, a Charging Company or in which a
Charging Company from time to time has an interest (including, without
limitation, the policies of insurance (if any) specified in part 5 of schedule 2
(Details of Security Assets));

 

“Intellectual Property” means all present and future legal and/or equitable
interests (including, without limitation, the benefit of all licences in any
part of the world) of each Charging Company in, or relating to, registered and
unregistered trade marks and service marks, patents, registered designs, utility
models, applications for any of the foregoing, trade names, copyrights, design
rights, unregistered designs, inventions, confidential information, know-how,
registrable business names, database rights, domain names and any other rights
of every kind deriving from or through the exploitation of any of the foregoing
(including, without limitation, the intellectual property rights (if any)
specified in part 3 of schedule 2 (Details of Security Assets));

 

“Party” means a party to this Deed;

 

“Permitted Disposal” means a disposal permitted pursuant to clause 7.7 (Transfer
of Assets) of the Revolving Facility Agreement;

 

“Permitted Indebtedness” has the meaning given to that term in the Revolving
Facility Agreement;

 

“Permitted Lien” has the meaning given to that term in the Revolving Facility
Agreement;

 

“Planning Acts” means (a) the Town and Country Planning Act 1990, (b) the
Planning (Listed Buildings and Conservation Areas) Act 1990, (c) the Planning
(Hazardous Substances) Act 1990, (d) the Planning (Consequential Provisions) Act
1990, (e) the Planning and Compensation Act 1991, (f) any regulations made
pursuant to any of the foregoing and (g) any other legislation of a similar
nature;

 

2

--------------------------------------------------------------------------------


 

“Property” means all estates and interests in freehold, leasehold and other
immovable property (wherever situated) now or in future belonging to any
Charging Company, or in which any Charging Company has an interest at any time
(including the registered and unregistered land (if any) in England and Wales
specified in part 1 of schedule 2 (Details of Security Assets)), together with:

 

(a)                                  all buildings and fixtures (including trade
fixtures) and fixed plant and machinery at any time thereon;

 

(b)           all easements, rights and agreements in respect thereof;

 

(c)           all proceeds of sale of that property; and

 

(d)           the benefit of all covenants given in respect thereof;

 

“Receivables” means all present and future book debts and other debts, rentals,
royalties, fees, VAT and monetary claims and all other amounts at any time
recoverable or receivable by, or due or owing to, any Charging Company (whether
actual or contingent and whether arising under contract or in any other manner
whatsoever) together with:

 

(a)                                  the benefit of all rights, guarantees,
Security Interests and remedies relating to any of the foregoing (including,
without limitation, negotiable instruments, indemnities, reservations of
property rights, rights of tracing and unpaid vendor’s liens and similar
associated rights); and

 

(b)           all proceeds of any of the foregoing;

 

“Receiver” means any receiver, receiver and manager or administrative receiver
appointed by the Collateral Agent under this Deed;

 

“Related Rights” means, in relation to any Charged Security:

 

(a)                                  all dividends, distributions and other
income paid or payable on the relevant Charged Security or on any asset referred
to in paragraph (b) of this definition;

 

(b)                                 all rights, monies or property accruing or
offered at any time in relation to such Charged Security whether by way of
redemption, substitution, exchange, bonus or preference, under option rights or
otherwise;

 

“Relevant Contract” means each agreement, if any, specified in part 4 of
schedule 2 (Details of Security Assets) together with each other agreement
supplementing or amending or novating or replacing the same;

 

“Revolving Facility Agreement” means the revolving credit facility agreement
dated the same date as this Deed and made between (1) Evolving Systems Holdings
Ltd and Evolving Systems Ltd and (2) CapitalSource Finance LLC in its capacities
as Agent (including Collateral Agent), Lender and L/C Issuer;

 

“Secured Obligations” means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or alone or
in any other capacity whatsoever) of any Credit Party to CapitalSource Finance
LLC (in its various capacities) and/or the other Lender Parties (or any of them)
under or pursuant to the Loan Documents (including all monies covenanted to be
paid under this Deed),

 

3

--------------------------------------------------------------------------------


 

provided that no obligation or liability shall be included in the definition of
“Secured Obligations” to the extent that, if it were so included, this Deed (or
any part of it) would constitute unlawful financial assistance within the
meaning of sections 151 and 152 of the Companies Act 1985 and provided further
that the Secured Obligations shall not include any Obligations (as defined in
the Term Loan Agreement) or arising under any of the Loan Documents (as defined
in the Term Loan Agreement);

 

“Security” means the Security Interests created by or pursuant to this Deed;

 

“Security Account” has the meaning given to that term in clause 11.6(a)(ii);

 

“Security Assets” means all property and assets from time to time mortgaged,
charged or assigned (or expressed to be mortgaged, charged or assigned) by or
pursuant to this Deed;

 

“Security Interest” means any mortgage, pledge, lien, charge, assignment by way
of security, hypothecation, security interest, title retention, preferential
right or trust arrangement or any other security agreement or arrangement having
the effect of security;

 

“Security Period” means the period beginning on the date of this Deed and ending
on the date on which:

 

(a)                                  all the Secured Obligations have been
unconditionally and irrevocably paid and discharged in full; and

 

(b)                                 no Lender Party has any further commitment,
obligation or liability under or pursuant to the Loan Documents.

 

“Term Loan Agreement” means the term loan facility agreement dated the same date
as this Deed and made between (1) Evolving Systems, Inc., Telecom Software
Enterprises, LLC and Evolving Systems Holdings, Inc. (2) CapitalSource Finance
LLc, in its capacities as Agent (including Collateral Agent) and (3) the Lenders
from time to time a party thereto;

 


1.2                               INTERPRETATION

 


(A)                                  UNLESS A CONTRARY INDICATION APPEARS, ANY
REFERENCE IN THIS DEED TO:


 

(I)                                     A “CHARGING COMPANY”, THE “COLLATERAL
AGENT” OR ANY OTHER “LENDER PARTY” SHALL BE CONSTRUED SO AS TO INCLUDE ITS
SUCCESSORS IN TITLE, PERMITTED ASSIGNS AND PERMITTED TRANSFEREES;

 

(II)                                  “THIS DEED”, THE “REVOLVING FACILITY
AGREEMENT”, ANY OTHER “LOAN DOCUMENT” OR ANY OTHER AGREEMENT OR INSTRUMENT SHALL
BE CONSTRUED AS A REFERENCE TO THIS DEED, THE REVOLVING FACILITY AGREEMENT, SUCH
OTHER LOAN DOCUMENT OR SUCH OTHER AGREEMENT OR INSTRUMENT AS AMENDED,
SUPPLEMENTED, NOVATED AND/OR REPLACED IN ANY MANNER FROM TIME TO TIME  (EVEN IF
ANY OF THE SAME INCREASES THE OBLIGATIONS OF ANY GROUP COMPANY OR PROVIDES FOR
FURTHER ADVANCES);

 

(III)                               “ASSETS” INCLUDES ANY PRESENT AND FUTURE
PROPERTIES, REVENUES AND RIGHTS OF EVERY DESCRIPTION AND INCLUDES UNCALLED
CAPITAL;

 

4

--------------------------------------------------------------------------------


 

(IV)                              AN EVENT OF DEFAULT THAT IS “CONTINUING” SHALL
BE CONSTRUED AS MEANING AN EVENT OF DEFAULT THAT HAS NOT BEEN WAIVED IN WRITING
BY THE AGENT NOR REMEDIED TO THE SATISFACTION OF THE AGENT;

 

(V)                                 “INCLUDING” OR “INCLUDES” MEANS INCLUDING OR
INCLUDES WITHOUT LIMITATION;

 

(VI)                              “SECURED OBLIGATIONS” INCLUDES OBLIGATIONS AND
LIABILITIES WHICH WOULD BE TREATED AS SUCH BUT FOR THE LIQUIDATION OR
DISSOLUTION OF OR SIMILAR EVENT AFFECTING ANY GROUP COMPANY;

 

(VII)                           A PROVISION OF LAW IS A REFERENCE TO THAT
PROVISION AS AMENDED OR RE-ENACTED; AND

 

(VIII)                        THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA.

 


(B)                                 REFERENCES TO CLAUSES, PARAGRAPHS AND
SCHEDULES ARE TO BE CONSTRUED, UNLESS OTHERWISE STATED, AS REFERENCES TO
CLAUSES, PARAGRAPHS AND SCHEDULES OF THIS DEED AND REFERENCES TO THIS DEED
INCLUDE ITS SCHEDULES.


 


(C)                                  CLAUSE AND SCHEDULE HEADINGS ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS DEED.


 


(D)                                 EACH UNDERTAKING OF ANY CHARGING COMPANY
(OTHER THAN A PAYMENT OBLIGATION) CONTAINED IN THIS DEED MUST BE COMPLIED WITH
AT ALL TIMES DURING THE SECURITY PERIOD AND IS GIVEN BY SUCH CHARGING COMPANY
FOR THE BENEFIT OF THE COLLATERAL AGENT AND EACH OTHER LENDER PARTY.


 


(E)                                  THE TERMS OF THE OTHER LOAN DOCUMENTS AND
OF ANY SIDE LETTERS BETWEEN ANY OF THE PARTIES THERETO IN RELATION TO ANY LOAN
DOCUMENT ARE INCORPORATED IN THIS DEED TO THE EXTENT REQUIRED TO ENSURE THAT ANY
DISPOSITION OF THE PROPERTY CONTAINED IN THIS DEED IS A VALID DISPOSITION IN
ACCORDANCE WITH SECTION 2(1) OF THE LAW OF PROPERTY (MISCELLANEOUS PROVISIONS)
ACT 1989.


 


(F)                                    IF THE COLLATERAL AGENT OR THE AGENT
REASONABLY CONSIDERS THAT AN AMOUNT PAID BY ANY CHARGING COMPANY TO A LENDER
PARTY UNDER A LOAN DOCUMENT IS CAPABLE OF BEING AVOIDED OR OTHERWISE SET ASIDE
ON THE LIQUIDATION OR ADMINISTRATION OF SUCH CHARGING COMPANY, THEN THAT AMOUNT
SHALL NOT BE CONSIDERED TO HAVE BEEN IRREVOCABLY PAID FOR THE PURPOSES OF THIS
DEED.


 


(G)                                 THE LIABILITIES AND OBLIGATIONS OF EACH
CHARGING COMPANY UNDER THIS DEED SHALL BE JOINT AND SEVERAL.  EACH CHARGING
COMPANY AGREES TO BE BOUND BY THIS DEED NOTWITHSTANDING THAT ANY OTHER CHARGING
COMPANY WHICH WAS INTENDED TO SIGN OR BE BOUND BY THIS DEED DID NOT SO SIGN OR
IS NOT BOUND BY THIS DEED.


 


(H)                                 THE PARTIES INTEND THAT THIS DOCUMENT SHALL
TAKE EFFECT AS A DEED NOTWITHSTANDING THE FACT THAT A PARTY MAY ONLY EXECUTE
THIS DOCUMENT UNDER HAND.


 


(I)                                     IF THERE IS ANY CONFLICT OR
INCONSISTENCY BETWEEN ANY PROVISION OF THIS DEED AND ANY PROVISION OF THE
REVOLVING FACILITY AGREEMENT, THEN THE REVOLVING FACILITY AGREEMENT SHALL
PREVAIL.


 


1.3                               TRUST


 

All Security Interests and dispositions made or created and all obligations and
undertakings contained in this Deed to, in favour of or for the benefit of the
Collateral Agent are made,

 

5

--------------------------------------------------------------------------------


 

created and entered into in favour of the Collateral Agent as trustee for the
Lender Parties from time to time pursuant to the terms of the Revolving Facility
Agreement.

 


1.4                               THIRD PARTY RIGHTS


 

A person who is not a Party shall have no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or enjoy the benefit of any term of this
Deed.

 


2.                                      COVENANT TO PAY


 


2.1                               COVENANT TO PAY


 


(A)                                  EACH CHARGING COMPANY, AS PRINCIPAL OBLIGOR
AND NOT MERELY AS SURETY, COVENANTS IN FAVOUR OF THE COLLATERAL AGENT THAT IT
WILL PAY AND DISCHARGE THE SECURED OBLIGATIONS FROM TIME TO TIME WHEN THEY FALL
DUE AND ARE PAYABLE.


 


(B)                                 EVERY PAYMENT BY A CHARGING COMPANY OF A
SECURED OBLIGATION WHICH IS MADE TO OR FOR THE BENEFIT OF A LENDER PARTY TO
WHICH THAT SECURED OBLIGATION IS DUE AND PAYABLE IN ACCORDANCE WITH THE LOAN
DOCUMENT UNDER WHICH SUCH SUM IS PAYABLE TO THAT LENDER PARTY SHALL OPERATE IN
SATISFACTION TO THE SAME EXTENT OF THE COVENANT CONTAINED IN CLAUSE 2.1(A).


 


2.2                               DEFAULT INTEREST


 


(A)                                  ANY AMOUNT WHICH IS NOT PAID UNDER THIS
DEED WHEN DUE SHALL BEAR INTEREST (BOTH BEFORE AND AFTER JUDGMENT AND PAYABLE ON
DEMAND) FROM THE DUE DATE UNTIL THE DATE ON WHICH SUCH AMOUNT IS UNCONDITIONALLY
AND IRREVOCABLY PAID AND DISCHARGED IN FULL ON A DAILY BASIS AT THE RATE AND IN
THE MANNER AGREED IN THE LOAN DOCUMENT UNDER WHICH SUCH AMOUNT IS PAYABLE AND,
IN THE ABSENCE OF SUCH AGREEMENT, AT THE DEFAULT RATE FROM TIME TO TIME.


 


(B)                                 DEFAULT INTEREST WILL ACCRUE IN ACCORDANCE
WITH THE REVOLVING FACILITY AGREEMENT.


 


3.                                      GRANT OF SECURITY


 


3.1                               NATURE OF SECURITY


 

All Security Interests and dispositions created or made by or pursuant to this
Deed are created or made:

 


(A)                                  IN FAVOUR OF THE COLLATERAL AGENT;


 


(B)                                 WITH FULL TITLE GUARANTEE IN ACCORDANCE WITH
THE LAW OF PROPERTY (MISCELLANEOUS PROVISIONS) ACT 1994; AND


 


(C)                                  AS CONTINUING SECURITY FOR PAYMENT OF THE
SECURED OBLIGATIONS.


 


3.2                               QUALIFYING FLOATING CHARGE


 

Paragraph 14 of schedule B1 to the Insolvency Act 1986 applies to any floating
charge created by or pursuant to this Deed (and each such floating charge is a
qualifying floating charge for the purposes of the Insolvency Act 1986).

 

6

--------------------------------------------------------------------------------


 


4.                                      FIXED SECURITY

 


4.1                               FIXED CHARGES

 

Each Charging Company charges and agrees to charge all of its present and future
right, title and interest in and to the following assets which are at any time
owned by it, or in which it from time to time has an interest:

 


(A)                                  BY WAY OF FIRST LEGAL MORTGAGE:


 

(I)                                     THE PROPERTY (IF ANY) SPECIFIED IN PART
1 OF SCHEDULE 2 (DETAILS OF SECURITY ASSETS); AND

 

(II)                                  ALL OTHER PROPERTY (IF ANY) AT THE DATE OF
THIS DEED VESTED IN, OR CHARGED TO, SUCH CHARGING COMPANY (NOT CHARGED BY CLAUSE
4.1(A)(I));

 


(B)                                 BY WAY OF FIRST FIXED CHARGE:


 

(I)                                     ALL OTHER PROPERTY AND ALL INTERESTS IN
PROPERTY (NOT CHARGED BY CLAUSE 4.1(A)); AND

 

(II)                                  ALL LICENCES TO ENTER UPON OR USE LAND AND
THE BENEFIT OF ALL OTHER AGREEMENTS RELATING TO LAND;

 


(C)                                  BY WAY OF FIRST FIXED CHARGE ALL PLANT AND
MACHINERY (NOT CHARGED BY CLAUSES 4.1(A) OR 4.1(B)) AND THE BENEFIT OF ALL
CONTRACTS, LICENCES AND WARRANTIES RELATING TO THE SAME;


 


(D)                                 BY WAY OF FIRST FIXED CHARGE:


 

(I)                                     ALL COMPUTERS, VEHICLES, OFFICE
EQUIPMENT AND OTHER EQUIPMENT (NOT CHARGED BY CLAUSE 4.1(C)); AND

 

(II)                                  THE BENEFIT OF ALL CONTRACTS, LICENCES AND
WARRANTIES RELATING TO THE SAME,

 

other than any which are for the time being part of any Charging Company’s
stock-in-trade or work-in-progress) but, without prejudice to clause 7.7(a) or
(c) of the Revolving Facility Agreement;

 


(E)                                  BY WAY OF:


 

(I)                                     FIRST FIXED CHARGE THE CHARGED
SECURITIES REFERRED TO IN PART 2 OF SCHEDULE 2 (DETAILS OF SECURITY ASSETS);

 

(II)                                  FIRST FIXED CHARGE ALL OTHER CHARGED
SECURITIES (NOT CHARGED BY CLAUSE 4.1(E)(I)),

 

in each case, together with (A) all Related Rights from time to time accruing to
those Charged Securities and (B) all rights which such Charging Company may have
at any time against any clearance or settlement system or any custodian in
respect of any Charged Investments;

 


(F)                                    BY WAY OF FIRST FIXED CHARGE:


 

(I)                                     THE SECURITY ACCOUNTS AND ALL MONIES AT
ANY TIME STANDING TO THE CREDIT OF THE SECURITY ACCOUNTS; AND

 

7

--------------------------------------------------------------------------------


 

(II)                                  ALL ACCOUNTS OF SUCH CHARGING COMPANY WITH
ANY BANK, FINANCIAL INSTITUTION OR OTHER PERSON NOT CHARGED BY CLAUSE
4.1(F)(I) AND ALL MONIES AT ANY TIME STANDING TO THE CREDIT OF SUCH ACCOUNTS,
(BUT EXCLUDING ANY ACCOUNT SUBJECT TO A PERMITTED LIEN),

 

in each case, together with all interest from time to time accrued or accruing
on such monies, any investment made out of such monies or account and all rights
to repayment of any of the foregoing;

 


(G)                                 BY WAY OF FIRST FIXED CHARGE:


 

(I)                                     THE INTELLECTUAL PROPERTY (IF ANY)
SPECIFIED IN PART 3 OF SCHEDULE 2 (DETAILS OF SECURITY ASSETS); AND

 

(II)                                  ALL OTHER INTELLECTUAL PROPERTY (IF ANY)
(NOT CHARGED BY CLAUSE 4.1(G)(I));

 


(H)                                 TO THE EXTENT THAT ANY ASSIGNED ASSET IS NOT
EFFECTIVELY ASSIGNED UNDER CLAUSE 4.2 (SECURITY ASSIGNMENTS), BY WAY OF FIRST
FIXED CHARGE, SUCH ASSIGNED ASSET;


 


(I)                                     BY WAY OF FIRST FIXED CHARGE (TO THE
EXTENT NOT OTHERWISE CHARGED OR ASSIGNED IN THIS DEED):


 

(I)                                     THE BENEFIT OF ALL LICENCES, CONSENTS,
AGREEMENTS AND AUTHORISATIONS HELD OR USED IN CONNECTION WITH THE BUSINESS OF
SUCH CHARGING COMPANY OR THE USE OF ANY OF ITS ASSETS; AND

 

(II)                                  ANY LETTER OF CREDIT ISSUED IN FAVOUR OF
SUCH CHARGING COMPANY AND ALL BILLS OF EXCHANGE AND OTHER NEGOTIABLE INSTRUMENTS
HELD BY IT,

 

without prejudice to clauses 7.4(e), 7.7(b) and 7.7(f) of the Revolving Facility
Agreement;

 


(J)                                     BY WAY OF FIRST FIXED CHARGE ALL OF THE
GOODWILL AND UNCALLED CAPITAL OF SUCH CHARGING COMPANY.


 


4.2                               SECURITY ASSIGNMENTS


 

Each Charging Company assigns and agrees to assign absolutely (to the extent the
same are assignable and subject to a proviso for reassignment on redemption) all
its present and future right, title and interest in and to:

 


(A)                                  THE RELEVANT CONTRACTS, ALL RIGHTS AND
REMEDIES IN CONNECTION WITH THE RELEVANT CONTRACTS AND ALL PROCEEDS AND CLAIMS
ARISING THEREFROM;


 


(B)                                 THE INSURANCES, ALL CLAIMS UNDER THE
INSURANCES AND ALL PROCEEDS OF THE INSURANCES; AND


 


(C)                                  THE SECURITY ACCOUNTS AND ALL MONIES AT ANY
TIME STANDING TO THE CREDIT OF THE SECURITY ACCOUNTS, TOGETHER WITH ALL INTEREST
FROM TIME TO TIME ACCRUED OR ACCRUING ON SUCH MONIES, ANY INVESTMENT MADE OUT OF
SUCH MONIES OR ACCOUNT AND ALL RIGHTS TO REPAYMENT OF ANY OF THE FOREGOING; AND


 


(D)                                 ALL OTHER RECEIVABLES (NOT ASSIGNED UNDER
CLAUSES 4.2(A) OR 4.2(B) OR 4.2(C)).


 

To the extent that any Assigned Asset described in clause 4.2(b) is not
assignable, the assignment which that clause purports to effect shall operate as
an assignment of all present and future rights and claims of such Charging
Company to any proceeds of the Insurances.

 

8

--------------------------------------------------------------------------------


 


4.3                               NOTICE OF ASSIGNMENT


 

Upon an Event of Default, which has occurred and is continuing each Charging
Company shall, immediately:

 


(A)                                  IN RESPECT OF EACH RELEVANT CONTRACT TO
WHICH IT IS A PARTY, DELIVER A DULY COMPLETED NOTICE OF ASSIGNMENT TO EACH OTHER
PARTY TO THAT RELEVANT CONTRACT, AND SHALL USE ITS REASONABLE ENDEAVOURS TO
PROCURE THAT EACH SUCH PARTY EXECUTES AND DELIVERS TO THE COLLATERAL AGENT AN
ACKNOWLEDGEMENT, IN EACH CASE IN THE RESPECTIVE FORMS SET OUT IN SCHEDULE 6
(FORM OF NOTICE TO AND ACKNOWLEDGEMENT BY PARTY TO RELEVANT CONTRACT) (OR IN
SUCH OTHER FORM AS THE COLLATERAL AGENT SHALL AGREE); AND


 


(B)                                 IN RESPECT OF EACH OF ITS INSURANCES,
DELIVER A DULY COMPLETED NOTICE OF ASSIGNMENT TO EACH OTHER PARTY TO THAT
INSURANCE, AND SHALL USE ITS REASONABLE ENDEAVOURS TO PROCURE THAT EACH SUCH
PARTY EXECUTES AND DELIVERS TO THE COLLATERAL AGENT AN ACKNOWLEDGEMENT, IN EACH
CASE IN THE RESPECTIVE FORMS SET OUT IN SCHEDULE 7 (FORM OF NOTICE TO AND
ACKNOWLEDGEMENT BY INSURERS) (OR IN SUCH OTHER FORM AS THE COLLATERAL AGENT
SHALL AGREE); AND


 


(C)                                  DELIVER A DULY COMPLETED NOTICE TO THE
ACCOUNT BANK AND SHALL USE ITS BEST ENDEAVOURS TO PROCURE THAT THE ACCOUNT BANK
EXECUTES AND DELIVERS TO THE COLLATERAL AGENT AN ACKNOWLEDGEMENT, IN EACH CASE
IN THE RESPECTIVE FORMS SET OUT IN SCHEDULE 5 (FORM OF NOTICE TO AND
ACKNOWLEDGEMENT FROM BANK OPERATING SECURITY ACCOUNTS) (OR IN SUCH OTHER FORM AS
THE COLLATERAL AGENT SHALL AGREE).


 


4.4                               ASSIGNED ASSETS


 

The Collateral Agent is not obliged to take any steps necessary to preserve any
Assigned Asset, to enforce any term of a Relevant Contract against any person or
to make any enquiries as to the nature or sufficiency of any payment received by
it pursuant to this Deed.

 


5.                                      FLOATING CHARGE


 

Each Charging Company charges and agrees to charge by way of first floating
charge all of its present and future:

 


(A)                                  ASSETS AND UNDERTAKING (WHEREVER LOCATED)
WHICH ARE NOT EFFECTIVELY CHARGED BY WAY OF FIRST FIXED MORTGAGE OR CHARGE OR
ASSIGNED PURSUANT TO CLAUSE 4.1 (FIXED CHARGES), CLAUSE 4.2 (SECURITY
ASSIGNMENTS) OR ANY OTHER PROVISION OF THIS DEED; AND


 


(B)                                 (WHETHER OR NOT EFFECTIVELY SO CHARGED OR
ASSIGNED) HERITABLE PROPERTY AND ALL OTHER PROPERTY AND ASSETS IN SCOTLAND.


 


6.                                      CONVERSION OF FLOATING CHARGE


 


6.1                               CONVERSION OF NOTICE


 

The Collateral Agent may, by written notice to a Charging Company, convert the
floating charge created under this Deed into a fixed charge as regards all or
any of the assets of such Charging Company specified in the notice if:

 


(A)                                  AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING; OR


 


(B)                                 THE COLLATERAL AGENT (ACTING REASONABLY)
CONSIDERS ANY SECURITY ASSETS (WHETHER OR NOT THOSE SPECIFIED IN THE NOTICE) TO
BE IN DANGER OF BEING SEIZED OR SOLD UNDER ANY

 

9

--------------------------------------------------------------------------------


 


FORM OF DISTRESS, ATTACHMENT, EXECUTION OR OTHER LEGAL PROCESS OR TO BE
OTHERWISE IN JEOPARDY.

 


6.2                               SMALL COMPANIES

 

The floating charge created under this Deed by any Charging Company shall not
convert into a fixed charge solely by reason of a moratorium being obtained
under the Insolvency Act 2000 (or anything done with a view to obtaining such a
moratorium) in respect of such Charging Company.

 


6.3                               AUTOMATIC CONVERSION


 

The floating charge created under this Deed shall (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge:

 


(A)                                  IN RELATION TO ANY SECURITY ASSET WHICH IS
SUBJECT TO A FLOATING CHARGE IF:


 

(I)                                     SUCH CHARGING COMPANY CREATES (OR
ATTEMPTS OR PURPORTS TO CREATE) ANY SECURITY INTEREST (OTHER THAN A PERMITTED
LIEN) ON OR OVER THE RELEVANT SECURITY ASSET WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COLLATERAL AGENT; OR

 

(II)                                  ANY THIRD PARTY LEVIES OR ATTEMPTS TO LEVY
ANY DISTRESS, EXECUTION, ATTACHMENT OR OTHER LEGAL PROCESS AGAINST ANY SUCH
SECURITY ASSET; AND

 


(B)                                 OVER ALL SECURITY ASSETS OF A CHARGING
COMPANY WHICH ARE SUBJECT TO A FLOATING CHARGE IF AN ADMINISTRATOR IS APPOINTED
IN RESPECT OF SUCH CHARGING COMPANY OR THE COLLATERAL AGENT RECEIVES NOTICE OF
INTENTION TO APPOINT SUCH AN ADMINISTRATOR.


 


6.4                               PARTIAL CONVERSION


 

The giving of a notice by the Collateral Agent pursuant to clause 6.1
(Conversion by notice) in relation to any class of assets of any Charging
Company shall not be construed as a waiver or abandonment of the rights of the
Collateral Agent to serve similar notices in respect of any other class of
assets or of any other right of the Collateral Agent and/or the other Lender
Parties.

 


7.                                      CONTINUING SECURITY


 


7.1                               CONTINUING SECURITY


 

The Security is continuing and will extend to the ultimate balance of the
Secured Obligations regardless of any intermediate payment or discharge in whole
or in part.  This Deed shall remain in full force and effect as a continuing
security for the duration of the Security Period.

 


7.2                               ADDITIONAL AND SEPARATE SECURITY


 

This Deed is in addition to, without prejudice to, and shall not merge with, any
other right, remedy, guarantee or Security Interest which the Collateral Agent
and/or any other Lender Party may at any time hold for any Secured Obligation.

 


7.3                               RIGHT TO ENFORCE


 

This Deed may be enforced against each or any Charging Company without the
Collateral Agent and/or any other Lender Party first having recourse to any
other right, remedy, guarantee or Security Interest held by or available to it
or any of them.

 

10

--------------------------------------------------------------------------------


 


8.                                      LIABILITY OF CHARGING COMPANIES RELATING
TO SECURITY ASSETS


 

Notwithstanding anything contained in this Deed or implied to the contrary, each
Charging Company remains liable to observe and perform all conditions and
obligations assumed by it in relation to the Security Assets.  The Collateral
Agent is under no obligation to perform or fulfil any such condition or
obligation or to make any payment in respect of any such condition or
obligation.

 


9.                                      ACCOUNTS


 

No monies at any time standing to the credit of any account (of any type and
however designated) of any Charging Company with the Collateral Agent and/or the
Lender Parties (or any of them) or in which any Charging Company has an interest
(and no rights and benefits relating thereto) shall be capable of being assigned
to any third party, other than any monies subject to a Permitted Lien.

 


10.                               REPRESENTATIONS


 


10.1                        GENERAL


 

Each Charging Company makes the representations and warranties set out in this
clause 10  to the Collateral Agent and to each other Lender Party.

 


10.2                        NO SECURITY INTERESTS


 

Its Security Assets are, or when acquired will be, beneficially owned by such
Charging Company free from any Security Interest other than:

 


(A)                                  AS CREATED BY THIS DEED; AND


 


(B)                                 AS PERMITTED BY THE REVOLVING FACILITY
AGREEMENT.


 


10.3                        CHARGED SECURITIES


 

The Charged Securities are fully paid and the Charged Securities listed in part
2 of schedule 2 (Details of Security Assets) constitute the entire share capital
owned by each Charging Company in the relevant company.

 


10.4                        PROPERTY


 

In relation to the Property, save as disclosed in accordance with clause 6.7(c )
in schedule 6.7(c) of the Revolving Facility Agreement:

 


(A)                                  PART 1 OF SCHEDULE 3 (DETAILS OF SECURITY
ASSETS) IDENTIFIES ALL FREEHOLD AND LEASEHOLD PROPERTIES WHICH ARE BENEFICIALLY
OWNED BY EACH CHARGING COMPANY AT THE DATE OF THIS DEED;


 


(B)                                 EXCEPT AS DISCLOSED IN WRITING, TO THE
LENDER PARTIES, (WHERE RELEVANT):


 

(I)                                     THERE IS NO BREACH OF THE PLANNING ACTS
OR ANY OTHER LAW OR REGULATION WHICH MAY MATERIALLY AFFECT THE VALUE OR
MARKETABILITY OF THE PROPERTY;

 

(II)                                  THERE IS NO COVENANT, AGREEMENT,
STIPULATION, RESERVATION, CONDITION, INTEREST, RIGHT OR OTHER MATTER AFFECTING A
CHARGING COMPANY’S OWNERSHIP OR ABILITY TO OCCUPY (IN A MATERIAL RESPECT) ANY
PROPERTY;

 

11

--------------------------------------------------------------------------------


 

(III)                               THERE IS NO UNREGISTERED INTEREST WHICH
OVERRIDES (A) FIRST REGISTRATION OR (B) REGISTERED DISPOSITIONS AFFECTING THE
PROPERTY, AND THERE IS NO PERSON IN ADVERSE POSSESSION OF THE PROPERTY;

 

(IV)                              NO PERSON HAS A RIGHT TO TERMINATE THE USE OF
A FACILITY NECESSARY FOR THE ENJOYMENT AND USE OF THE PROPERTY;

 

(V)                                 NO CHARGING COMPANY IS AWARE OF ANY ADVERSE
CLAIM IN RESPECT OF THE OWNERSHIP OF, OR ANY INTEREST IN, THE PROPERTY;

 

(VI)                              THE PROPERTY IS FREE FROM ANY OTHER TENANCIES
OR LICENCES; AND

 

(VII)                           THE PROPERTY IS IN GOOD AND SUBSTANTIAL REPAIR.

 


10.5                        TIME WHEN REPRESENTATIONS MADE


 


(A)                                  ALL THE REPRESENTATIONS AND WARRANTIES IN
THIS CLAUSE 10 ARE MADE BY EACH CHARGING COMPANY ON THE DATE OF THIS DEED AND
(EXCEPT FOR THOSE IN CLAUSE 10.4(A)) ARE ALSO DEEMED TO BE MADE BY EACH CHARGING
COMPANY:


 

(I)                                     ON THE DATE OF EACH BORROWING
CERTIFICATE AND ON EACH ADVANCE UNDER THE REVOLVING FACILITY AGREEMENT; AND

 

(II)                                  (IN THE CASE OF A COMPANY THAT ACCEDES TO
THE TERMS OF THIS DEED PURSUANT TO AN ACCESSION DEED) ON THE DAY ON WHICH IT
BECOMES A CHARGING COMPANY.

 


(B)                                 EACH REPRESENTATION OR WARRANTY DEEMED TO BE
MADE AFTER THE DATE OF THIS DEED SHALL BE DEEMED TO BE MADE BY REFERENCE TO THE
FACTS AND CIRCUMSTANCES EXISTING AT THE DATE THE REPRESENTATION OR WARRANTY IS
DEEMED TO BE MADE.


 


11.                               UNDERTAKINGS BY THE CHARGING COMPANIES


 


11.1                        RESTRICTIONS ON DEALING


 

No Charging Company shall do or agree to do any of the following without the
prior written consent of the Collateral Agent:

 


(A)                                  CREATE OR PERMIT TO SUBSIST ANY SECURITY
INTEREST ON ANY SECURITY ASSET EXCEPT A PERMITTED LIEN;


 


(B)                                 SELL, TRANSFER, LEASE, LEND OR OTHERWISE
DISPOSE OF (WHETHER BY A SINGLE TRANSACTION OR A NUMBER OF TRANSACTIONS AND
WHETHER RELATED OR NOT) THE WHOLE OR ANY PART OF ITS INTEREST IN ANY SECURITY
ASSET EXCEPT FOR A PERMITTED DISPOSAL OR AS IN ACCORDANCE WITH THE LOAN
DOCUMENTS.


 


11.2                        SECURITY ASSETS GENERALLY


 

Each Charging Company shall:

 


(A)                                  PERMIT THE COLLATERAL AGENT (OR ITS
DESIGNATED REPRESENTATIVES), ON REASONABLE WRITTEN NOTICE:


 

(I)                                     (AND UPON REASONABLE REQUEST), ACCESS
DURING NORMAL OFFICE HOURS TO THE ACCOUNTING RECORDS OF SUCH CHARGING COMPANY
AND TO ANY DOCUMENTS AND RECORDS RELATING TO THE SECURITY ASSETS; AND

 

12

--------------------------------------------------------------------------------


 

(II)                                  TO INSPECT, TAKE EXTRACTS FROM, AND MAKE
PHOTOCOPIES OF, THE SAME,

 

AND TO PROVIDE (AT THE EXPENSE OF SUCH CHARGING COMPANY), SUCH CLERICAL AND
OTHER ASSISTANCE WHICH THE COLLATERAL AGENT MAY REASONABLY REQUIRE TO DO THIS;

 


(B)                                 NOTIFY THE COLLATERAL AGENT WITHIN 14 DAYS
OF RECEIPT OF EVERY MATERIAL NOTICE, ORDER, APPLICATION, REQUIREMENT OR PROPOSAL
GIVEN OR MADE IN RELATION TO THE SECURITY ASSETS BY ANY COMPETENT AUTHORITY, AND
(IF REQUIRED BY THE COLLATERAL AGENT) IMMEDIATELY PROVIDE IT WITH A COPY OF THE
SAME AND EITHER (A) COMPLY WITH SUCH NOTICE, ORDER, APPLICATION, REQUIREMENT OR
PROPOSAL OR (B) MAKE SUCH OBJECTIONS TO THE SAME AS THE COLLATERAL AGENT MAY
REQUIRE OR APPROVE IN ITS PERMITTED DISCRETION;


 


(C)                                  COMPLY IN ALL MATERIAL RESPECTS WITH ALL
OBLIGATIONS IN RELATION TO THE SECURITY ASSETS UNDER ANY PRESENT OR FUTURE LAW,
REGULATION, ORDER OR INSTRUMENT OR UNDER ANY BYE-LAWS, REGULATIONS OR
REQUIREMENTS OF ANY COMPETENT AUTHORITY OR OTHER APPROVALS, LICENCES OR
CONSENTS, EXCEPT WHERE FAILURE TO COMPLY WOULD NOT REASONABLY BE EXPECTED TO
RESULT IN, EITHER INDIVIDUALLY OR IN AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(D)                                 COMPLY WITH ALL MATERIAL COVENANTS AND
OBLIGATIONS AFFECTING THE SECURITY ASSETS (OR THEIR MANNER OF USE), EXCEPT WHERE
FAILURE TO COMPLY WOULD NOT REASONABLY BE EXPECTED TO RESULT IN, EITHER
INDIVIDUALLY OR IN AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(E)                                  NOT, EXCEPT WITH THE PRIOR WRITTEN CONSENT
OF THE COLLATERAL AGENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED), ENTER INTO ANY ONEROUS OR RESTRICTIVE OBLIGATION AFFECTING ANY
SECURITY ASSET SAVE AS PERMITTED IN THE REVOLVING FACILITY AGREEMENT;


 


(F)                                    UNLESS THE COLLATERAL AGENT OTHERWISE
CONFIRMS IN WRITING AND WITHOUT PREJUDICE TO CLAUSE 11.7(A), DEPOSIT WITH THE
COLLATERAL AGENT ALL TITLE DEEDS AND DOCUMENTS OF TITLE RELATING TO THE SECURITY
ASSETS (EACH OF WHICH THE COLLATERAL AGENT MAY HOLD THROUGHOUT THE SECURITY
PERIOD);


 


(G)                                 PROVIDE THE COLLATERAL AGENT WITH ALL
INFORMATION WHICH IT MAY REASONABLY REQUEST IN RELATION TO THE SECURITY ASSETS;


 


(H)                                 NOT DO, CAUSE OR PERMIT TO BE DONE ANYTHING
WHICH MAY IN ANY WAY DEPRECIATE, JEOPARDISE OR OTHERWISE PREJUDICE ANY MATERIAL
PORTION OF THE SECURITY ASSETS (OR MAKE ANY OMISSION WHICH HAS SUCH AN EFFECT).


 


11.3                        PROPERTY MATTERS


 


(A)                                  EACH CHARGING COMPANY SHALL:


 

(I)                                     MAINTAIN ALL BUILDINGS AND ERECTIONS
FORMING PART OF THE SECURITY ASSETS IN A GOOD STATE OF REPAIR;

 

(II)                                  MAINTAIN ALL PLANT, MACHINERY, FIXTURES,
FITTINGS AND OTHER EFFECTS FOR THE TIME BEING OWNED BY IT IN A GOOD STATE OF
REPAIR AND GOOD WORKING ORDER AND CONDITION AND SHALL, IMMEDIATELY ON REQUEST BY
THE COLLATERAL AGENT, AFFIX TO ANY SUCH ITEM (IN A PROMINENT POSITION) A DURABLE
NOTICE OF THIS DEED (IN ANY FORM REQUIRED BY THE COLLATERAL AGENT); AND

 

(III)                               NOT SEVER, UNFIX OR REMOVE ANY OF SUCH
PLANT, MACHINERY, FIXTURES, FITTINGS OR OTHER EFFECTS EXCEPT FOR THE PURPOSES OF
EFFECTING ANY NECESSARY REPAIRS OR OF REPLACING THE SAME WITH NEW OR IMPROVED
MODELS.

 

13

--------------------------------------------------------------------------------


 


(B)                                 NO CHARGING COMPANY SHALL, EXCEPT WITH THE
PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT OR AS EXPRESSLY PERMITTED UNDER
THE REVOLVING FACILITY AGREEMENT, CONFER ON ANY PERSON:


 

(I)                                     ANY LEASE OR TENANCY OF ANY OF THE
PROPERTY OR ACCEPT A SURRENDER OF ANY LEASE OR TENANCY (WHETHER INDEPENDENTLY OR
UNDER ANY STATUTORY POWER);

 

(II)                                  ANY RIGHT OR LICENCE TO OCCUPY ANY LAND OR
BUILDINGS FORMING PART OF THE PROPERTY; OR

 

(III)                               ANY LICENCE TO ASSIGN OR SUBLET ANY PART OF
THE PROPERTY.

 


(C)                                  NO CHARGING COMPANY SHALL CARRY OUT ANY
DEVELOPMENT WITHIN THE MEANING OF THE PLANNING ACTS IN OR UPON ANY PART OF THE
PROPERTY WITHOUT FIRST OBTAINING SUCH PERMISSIONS AS MAY BE REQUIRED UNDER OR BY
VIRTUE OF THE PLANNING ACTS AND, IN THE CASE OF DEVELOPMENT INVOLVING A
SUBSTANTIAL CHANGE IN THE STRUCTURE OF, OR A CHANGE OF USE OF, ANY PART OF THE
PROPERTY, WITHOUT FIRST OBTAINING THE WRITTEN CONSENT OF THE COLLATERAL AGENT.


 


(D)                                 NO CHARGING COMPANY SHALL DO, OR PERMIT TO
BE DONE, ANYTHING AS A RESULT OF WHICH ANY LEASE MAY BE LIABLE TO FORFEITURE OR
OTHERWISE BE DETERMINED OTHER THAN IN ACCORDANCE WITH CLAUSE 7.7(C) OF THE
REVOLVING FACILITY AGREEMENT.


 


(E)                                  EACH CHARGING COMPANY SHALL PERMIT THE
COLLATERAL AGENT AND ANY PERSON NOMINATED BY IT AT ALL REASONABLE TIMES WITH
REASONABLE NOTICE TO ENTER ANY PART OF THE PROPERTY AND VIEW THE STATE OF IT.


 


(F)                                    EACH CHARGING COMPANY SHALL GRANT THE
COLLATERAL AGENT ON REQUEST ALL REASONABLE FACILITIES WITHIN THE POWER OF SUCH
CHARGING COMPANY TO ENABLE THE COLLATERAL AGENT (OR ITS LAWYERS) TO CARRY OUT
INVESTIGATIONS OF TITLE TO THE PROPERTY AND TO MAKE ALL ENQUIRIES IN RELATION TO
ANY PART OF THE PROPERTY WHICH A PRUDENT MORTGAGEE MIGHT CARRY OUT.  THOSE
INVESTIGATIONS SHALL BE CARRIED OUT AT THE EXPENSE OF SUCH CHARGING COMPANY.


 


(G)                                 EACH CHARGING COMPANY SHALL, IN RESPECT OF
ANY FREEHOLD OR LEASEHOLD PROPERTY WHICH IS ACQUIRED BY IT AFTER THE DATE OF
THIS DEED, THE TITLE OF WHICH IS REGISTERED AT THE LAND REGISTRY OR THE TITLE TO
WHICH IS REQUIRED TO BE SO REGISTERED, GIVE THE LAND REGISTRY WRITTEN NOTICE OF
THIS DEED AND PROCURE THAT NOTICE OF THIS DEED IS CLEARLY NOTED IN THE REGISTER
TO EACH SUCH TITLE.


 


11.4                        INSURANCE


 

Each Charging Company shall at all times comply with its obligations as to
insurance contained in the Revolving Facility Agreement (and, in particular,
clause 6.4 of the Revolving Facility Agreement).

 


11.5                        INTELLECTUAL PROPERTY

 

Each Charging Company will at all times comply with its obligations as to
Intellectual Property contained in the Revolving Facility Agreement (and in
particular, clause 5.11 and 6.2(f) of the Revolving Facility Agreement).

 

14

--------------------------------------------------------------------------------


 


11.6                        DEALINGS WITH AND REALISATION OF RECEIVABLES AND
OPERATION OF SECURITY ACCOUNTS

 


(A)                                  EACH CHARGING COMPANY SHALL:


 

(I)                                     WITHOUT PREJUDICE TO CLAUSE 11.1
(RESTRICTIONS ON DEALING) (BUT IN ADDITION TO THE RESTRICTIONS IN THAT CLAUSE),
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, SELL, ASSIGN,
CHARGE, FACTOR OR DISCOUNT OR IN ANY OTHER MANNER DEAL WITH ANY RECEIVABLE (SAVE
AS PERMITTED IN THE LOAN DOCUMENTS);

 

(II)                                  COLLECT ALL RECEIVABLES PROMPTLY IN THE
ORDINARY COURSE OF TRADING AS AGENT FOR THE COLLATERAL AGENT (SAVE AS PERMITTED
IN THE LOAN DOCUMENTS) AND IMMEDIATELY UPON RECEIPT PAY ALL MONIES WHICH IT
RECEIVES IN RESPECT OF THE RECEIVABLES INTO:

 

(A)                              SUCH SPECIALLY DESIGNATED ACCOUNT(S) WITH THE
ACCOUNT BANK AS THE COLLATERAL AGENT MAY FROM TIME TO TIME DIRECT; OR

 

(B)                                SUCH OTHER ACCOUNT(S) WITH SUCH OTHER BANK AS
THE COLLATERAL AGENT MAY FROM TIME TO TIME DIRECT,

 

(each such account together with all additions to or renewals or replacements
thereof (in whatever currency) being a “Security Account”) and pending such
payment, hold all monies so received upon trust for the Collateral Agent; and

 

(III)                               WHERE ANY SECURITY ACCOUNT IS NOT MAINTAINED
WITH THE COLLATERAL AGENT, DELIVER TO THE RELEVANT ACCOUNT BANK A DULY COMPLETED
NOTICE AND PROCURE THAT SUCH ACCOUNT BANK EXECUTES AND DELIVERS TO THE
COLLATERAL AGENT AN ACKNOWLEDGEMENT, IN EACH CASE IN THE RESPECTIVE FORMS SET
OUT IN SCHEDULE 5 (FORM OF NOTICE TO AND ACKNOWLEDGEMENT FROM BANK OPERATING
SECURITY ACCOUNTS).

 


(B)                                 THE INITIAL ACCOUNT BANK IS THE ROYAL BANK
OF SCOTLAND PLC UNLESS THE COLLATERAL AGENT SPECIFIES OTHERWISE.


 


(C)                                  PROVIDED THAT UNLESS AND UNTIL THE
COLLATERAL AGENT HAS TAKEN ENFORCEMENT ACTION IN ACCORDANCE WITH THE FIRST
SENTENCE OF CLAUSE 9.1(A) OF THE REVOLVING FACILITY AGREEMENT (“ENFORCEMENT
ACTION”), EACH CHARGING COMPANY SHALL BE ENTITLED TO WITHDRAW (OR DIRECT ANY
TRANSFER OF) ALL OR ANY PART OF THE MONIES IN ANY SECURITY ACCOUNT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, BUT FOLLOWING THE OCCURRENCE OF
AN ENFORCEMENT ACTION, THE COLLATERAL AGENT SHALL BE ENTITLED (IN ITS ABSOLUTE
DISCRETION) TO REFUSE TO PERMIT ANY SUCH WITHDRAWAL OR TRANSFER.


 


(D)                                 FOLLOWING THE OCCURRENCE OF AN ENFORCEMENT
ACTION, EACH CHARGING COMPANY SHALL DEAL WITH THE RECEIVABLES (BOTH COLLECTED
AND UNCOLLECTED) AND THE SECURITY ACCOUNTS IN ACCORDANCE WITH ANY DIRECTIONS
GIVEN IN WRITING FROM TIME TO TIME BY THE COLLATERAL AGENT AND, IN DEFAULT OF
AND SUBJECT TO SUCH DIRECTIONS, IN ACCORDANCE WITH THIS DEED.


 


(E)                                  EACH CHARGING COMPANY SHALL DELIVER TO THE
COLLATERAL AGENT SUCH INFORMATION AS TO THE AMOUNT AND NATURE OF ITS RECEIVABLES
AS THE COLLATERAL AGENT MAY FROM TIME TO TIME REASONABLY REQUIRE (TAKING INTO
ACCOUNT THE REQUIREMENTS OF THE LOAN DOCUMENTS).

 

15

--------------------------------------------------------------------------------


 


11.7                        CHARGED INVESTMENTS

 


(A)                                  EACH CHARGING COMPANY SHALL FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT, WHICH IS CONTINUING:


 

(I)                                     PROMPTLY GIVE NOTICE TO ANY CUSTODIAN OF
ANY AGREEMENT WITH SUCH CHARGING COMPANY IN RESPECT OF ANY CHARGED INVESTMENT IN
A FORM THE COLLATERAL AGENT MAY REQUIRE; AND

 

(II)                                  USE ITS REASONABLE ENDEAVOURS TO ENSURE
THAT THE CUSTODIAN ACKNOWLEDGES THAT NOTICE IN A FORM THE COLLATERAL AGENT MAY
REQUIRE.

 


(B)                                 EACH CHARGING COMPANY SHALL PROMPTLY PAY ALL
CALLS OR OTHER PAYMENTS WHICH MAY BECOME DUE IN RESPECT OF ITS CHARGED
INVESTMENTS.


 


11.8                        RIGHTS IN RESPECT OF CHARGED INVESTMENTS


 


(A)                                  UNTIL AN EVENT OF DEFAULT OCCURS AND IS
CONTINUING, EACH CHARGING COMPANY SHALL BE ENTITLED TO:


 

(I)                                     RECEIVE AND RETAIN ALL DIVIDENDS,
DISTRIBUTIONS AND OTHER MONIES PAID ON OR DERIVED FROM ITS CHARGED SECURITIES;
AND

 

(II)                                  EXERCISE ALL VOTING AND OTHER RIGHTS AND
POWERS ATTACHING TO ITS CHARGED SECURITIES, PROVIDED THAT IT MUST NOT DO SO IN A
MANNER WHICH (A) HAS THE EFFECT OF CHANGING THE TERMS OF SUCH CHARGED SECURITIES
(OR ANY CLASS OF THEM) OR OF ANY RELATED RIGHTS OR (B) WHICH IS PREJUDICIAL TO
THE INTERESTS OF THE COLLATERAL AGENT AND/OR THE OTHER LENDER PARTIES.

 


(B)                                 AT ANY TIME FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT WHICH IS CONTINUING AND WHICH HAS LED TO AN ACCELERATION OF THE
REVOLVING FACILITY, THE COLLATERAL AGENT MAY COMPLETE THE INSTRUMENT(S) OF
TRANSFER FOR ALL OR ANY CHARGED SECURITIES ON BEHALF OF ANY CHARGING COMPANY IN
FAVOUR OF ITSELF OR SUCH OTHER PERSON AS IT MAY SELECT.


 


(C)                                  AT ANY TIME WHEN ANY CHARGED SECURITY IS
REGISTERED IN THE NAME OF THE COLLATERAL AGENT OR ITS NOMINEE, THE COLLATERAL
AGENT SHALL BE UNDER NO DUTY TO:


 

(I)                                     ENSURE THAT ANY DIVIDENDS, DISTRIBUTIONS
OR OTHER MONIES PAYABLE IN RESPECT OF SUCH CHARGED SECURITY ARE DULY AND
PROMPTLY PAID OR RECEIVED BY IT OR ITS NOMINEE; OR

 

(II)                                  VERIFY THAT THE CORRECT AMOUNTS ARE PAID
OR RECEIVED; OR

 

(III)                               TAKE ANY ACTION IN CONNECTION WITH THE
TAKING UP OF ANY (OR ANY OFFER OF ANY) RELATED RIGHTS IN RESPECT OF OR IN
SUBSTITUTION FOR ANY SUCH CHARGED SECURITY.

 


11.9                        RELEVANT CONTRACTS


 


(A)                                  NO CHARGING COMPANY SHALL, EXCEPT WITH THE
PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, IN ITS PERMITTED DISCRETION,
AMEND, SUPPLEMENT OR WAIVE OR OTHERWISE MODIFY ANY TERM OF ANY RELEVANT
CONTRACT, TERMINATE ANY RELEVANT CONTRACT OR RELEASE ANY OTHER PARTY FROM ITS
MATERIAL OBLIGATIONS UNDER ANY RELEVANT CONTRACT.


 


(B)                                 EACH CHARGING COMPANY SHALL DULY PERFORM ITS
MATERIAL OBLIGATIONS UNDER EACH RELEVANT CONTRACT, SHALL NOTIFY THE COLLATERAL
AGENT OF ANY MATERIAL DEFAULT BY IT OR

 

16

--------------------------------------------------------------------------------


 


ANY OTHER PARTY UNDER ANY RELEVANT CONTRACT AND SHALL NOT TAKE ANY ACTION WHICH
WILL REDUCE OR IMPEDE RECOVERIES IN RESPECT OF ANY ASSIGNED ASSET SAVE AS
PERMITTED IN THE REVOLVING FACILITY AGREEMENT.


 


(C)                                  EACH CHARGING COMPANY SHALL PROVIDE TO THE
COLLATERAL AGENT AS SOON AS PRACTICABLE UPON RECEIPT COPIES OF ALL NOTICES AND
MATERIAL WRITTEN INFORMATION RECEIVED BY IT FROM ANY OTHER PARTY TO ANY RELEVANT
CONTRACT.


 


12.                               POWER TO REMEDY


 


12.1                        POWER TO REMEDY


 

If at any time a Charging Company does not comply with any of its obligations
under this Deed, the Collateral Agent (without prejudice to any other rights
arising as a consequence of such non-compliance) shall be entitled (but not
bound) to rectify that default.  The relevant Charging Company irrevocably
authorises the Collateral Agent and its employees and agents by way of security
to do all things (including entering the property of such Charging Company)
which are necessary or desirable to rectify that default.

 


12.2                        MORTGAGEE IN POSSESSION


 

The exercise of the powers of the Collateral Agent under this clause 12 shall
not render it or any other Lender Party liable as a mortgagee in possession.

 


12.3                        MONIES EXPENDED


 

The relevant Charging Company shall pay to the Collateral Agent on demand any
monies which are expended by the Collateral Agent in exercising its powers under
this clause 12, together with interest at the Default Rate from the date on
which those monies were expended by the Collateral Agent (both before and after
judgment) and otherwise in accordance with clause 2.2 (Default interest).

 


13.                               WHEN SECURITY BECOMES ENFORCEABLE


 


13.1                        WHEN ENFORCEABLE


 

This Security shall become immediately enforceable upon the occurrence of an
Event of Default and shall remain so for so long as such Event of Default is
continuing.

 


13.2                        STATUTORY POWERS


 

The power of sale and other powers conferred by section 101 of the Act (as
amended or extended by this Deed) shall be immediately exercisable upon and at
any time after the occurrence of any Event of Default and for so long as such
Event of Default is continuing. 

 


13.3                        ENFORCEMENT


 

After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of the Security in such manner as it
sees fit.

 


14.                               ENFORCEMENT OF SECURITY


 


14.1                        GENERAL


 

For the purposes of all powers implied by statute, the Secured Obligations are
deemed to have become due and payable on the date of this Deed. Sections 93 and
103 of the Act shall not

 

17

--------------------------------------------------------------------------------


 

apply to the Security.  The statutory powers of leasing conferred on the
Collateral Agent are extended so as to authorise the Collateral Agent to lease,
make agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with section 99 or
100 of the Act.

 


14.2                        POWERS OF COLLATERAL AGENT


 


(A)                                  AT ANY TIME AFTER THE SECURITY BECOMES
ENFORCEABLE, THE COLLATERAL AGENT MAY WITHOUT FURTHER NOTICE (UNLESS REQUIRED BY
LAW):


 

(I)                                     (OR IF SO REQUESTED BY ANY CHARGING
COMPANY BY WRITTEN NOTICE AT ANY TIME MAY) APPOINT ANY PERSON OR PERSONS TO BE A
RECEIVER, RECEIVER AND MANAGER OR ADMINISTRATIVE RECEIVER OF ALL OR ANY PART OF
THE SECURITY ASSETS AND/OR OF THE INCOME OF THE SECURITY ASSETS; AND/OR

 

(II)                                  APPOINT OR APPLY FOR THE APPOINTMENT OF
ANY PERSON WHO IS APPROPRIATELY QUALIFIED AS ADMINISTRATOR OF A CHARGING
COMPANY; AND/OR

 

(III)                               EXERCISE ALL OR ANY OF THE POWERS CONFERRED
ON MORTGAGEES BY THE ACT (AS AMENDED OR EXTENDED BY THIS DEED) AND/OR ALL OR ANY
OF THE POWERS WHICH ARE CONFERRED BY THIS DEED ON A RECEIVER, IN EACH CASE
WITHOUT FIRST APPOINTING A RECEIVER OR NOTWITHSTANDING THE APPOINTMENT OF ANY
RECEIVER; AND/OR

 

(IV)                              EXERCISE (IN THE NAME OF ANY CHARGING COMPANY
AND WITHOUT ANY FURTHER CONSENT OR AUTHORITY OF SUCH CHARGING COMPANY) ANY
VOTING RIGHTS AND ANY POWERS OR RIGHTS WHICH MAY BE EXERCISED BY THE PERSON(S)
IN WHOSE NAME THE CHARGED INVESTMENTS ARE REGISTERED, OR WHO IS THE HOLDER OF
ANY OF THEM.

 


(B)                                 THE COLLATERAL AGENT IS NOT ENTITLED TO
APPOINT A RECEIVER IN RESPECT OF ANY SECURITY ASSETS OF ANY CHARGING COMPANY
WHICH ARE SUBJECT TO A CHARGE WHICH (AS CREATED) WAS A FLOATING CHARGE SOLELY BY
REASON OF A MORATORIUM BEING OBTAINED UNDER THE INSOLVENCY ACT 2000 (OR ANYTHING
DONE WITH A VIEW TO OBTAINING SUCH A MORATORIUM) IN RESPECT OF SUCH CHARGING
COMPANY.


 


14.3                        REDEMPTION OF PRIOR MORTGAGES


 

At any time after the Security has become enforceable, the Collateral Agent may:

 


(A)                                  REDEEM ANY PRIOR SECURITY INTEREST AGAINST
ANY SECURITY ASSET; AND/OR


 


(B)                                 PROCURE THE TRANSFER OF THAT SECURITY
INTEREST TO ITSELF; AND/OR


 


(C)                                  SETTLE AND PASS THE ACCOUNTS OF THE HOLDER
OF ANY PRIOR SECURITY INTEREST AND ANY ACCOUNTS SO SETTLED AND PASSED SHALL BE
CONCLUSIVE AND BINDING ON EACH CHARGING COMPANY.


 


ALL PRINCIPAL, INTEREST, COSTS, CHARGES AND EXPENSES OF AND INCIDENTAL TO ANY
SUCH REDEMPTION AND/OR TRANSFER SHALL BE PAID BY THE RELEVANT CHARGING COMPANY
TO THE COLLATERAL AGENT ON DEMAND.


 


14.4                        PRIVILEGES


 

Each Receiver and the Collateral Agent is entitled to all the rights, powers,
privileges and immunities conferred by the Act on mortgagees and receivers when
such receivers have been duly appointed under the Act, except that section 103
of the Act does not apply.

 

18

--------------------------------------------------------------------------------


 


14.5                        NO LIABILITY


 


(A)                                  NEITHER THE COLLATERAL AGENT, ANY OTHER
LENDER PARTY NOR ANY RECEIVER SHALL BE LIABLE (A) IN RESPECT OF ALL OR ANY PART
OF THE SECURITY ASSETS OR (B) FOR ANY LOSS OR DAMAGE WHICH ARISES OUT OF THE
EXERCISE OR THE ATTEMPTED OR PURPORTED EXERCISE OF, OR THE FAILURE TO EXERCISE
ANY OF, ITS OR HIS RESPECTIVE POWERS (UNLESS SUCH LOSS OR DAMAGE IS CAUSED BY
ITS OR HIS GROSS NEGLIGENCE OR WILFUL MISCONDUCT).


 


(B)                                 WITHOUT PREJUDICE TO THE GENERALITY OF
CLAUSE 14.5(A), NEITHER THE COLLATERAL AGENT, ANY OTHER LENDER PARTY NOR ANY
RECEIVER SHALL BE LIABLE, BY REASON OF ENTERING INTO POSSESSION OF A SECURITY
ASSET, TO ACCOUNT AS MORTGAGEE IN POSSESSION OR FOR ANY LOSS ON REALISATION OR
FOR ANY DEFAULT OR OMISSION FOR WHICH A MORTGAGEE IN POSSESSION MIGHT BE LIABLE.


 


14.6                        PROTECTION OF THIRD PARTIES


 

No person (including a purchaser) dealing with the Collateral Agent or any
Receiver or Delegate will be concerned to enquire:

 


(A)                                  WHETHER THE SECURED OBLIGATIONS HAVE BECOME
PAYABLE; OR


 


(B)                                 WHETHER ANY POWER WHICH THE COLLATERAL AGENT
OR THE RECEIVER IS PURPORTING TO EXERCISE HAS BECOME EXERCISABLE; OR


 


(C)                                  WHETHER ANY MONEY REMAINS DUE UNDER ANY
LOAN DOCUMENT; OR


 


(D)                                 HOW ANY MONEY PAID TO THE COLLATERAL AGENT
OR TO THE RECEIVER IS TO BE APPLIED.


 


15.                               RECEIVER


 


15.1                        REMOVAL AND REPLACEMENT


 

The Collateral Agent may from time to time remove any Receiver appointed by it
(subject, in the case of an administrative receivership, to section 45 of the
Insolvency Act 1986) and, whenever it may deem appropriate, may appoint a new
Receiver in the place of any Receiver whose appointment has terminated.

 


15.2                        MULTIPLE RECEIVERS


 

If at any time there is more than one Receiver of all or any part of the
Security Assets and/or the income of the Security Assets, each Receiver shall
have power to act individually (unless otherwise stated in the appointment
document).

 


15.3                        REMUNERATION


 

Any Receiver shall be entitled to remuneration for his services at a rate to be
fixed by agreement between him and the Collateral Agent (or, failing such
agreement, to be fixed by the Collateral Agent).

 


15.4                        PAYMENT BY RECEIVER


 

Only monies actually paid by a Receiver to the Collateral Agent in relation to
the Secured Obligations shall be capable of being applied by the Collateral
Agent in discharge of the Secured Obligations.

 

19

--------------------------------------------------------------------------------


 


15.5                        AGENT OF CHARGING COMPANIES


 

Any Receiver shall be the agent of the Charging Company in respect of which it
is appointed.  Such Charging Company shall (subject to the Companies Act 1985
and the Insolvency Act 1986) be solely responsible for his acts and defaults and
for the payment of his remuneration.  No Lender Party shall incur any liability
(either to such Charging Company or to any other person) by reason of the
appointment of a Receiver or for any other reason.

 


16.                               POWERS OF RECEIVER


 


16.1                        GENERAL POWERS


 

Any Receiver shall have:

 


(A)                                  ALL THE POWERS WHICH ARE CONFERRED BY THE
ACT ON MORTGAGEES IN POSSESSION AND RECEIVERS APPOINTED UNDER THE ACT;


 


(B)                                 (WHETHER OR NOT HE IS AN ADMINISTRATIVE
RECEIVER) ALL THE POWERS WHICH ARE LISTED IN SCHEDULE 1 OF THE INSOLVENCY ACT
1986; AND


 


(C)                                  ALL POWERS WHICH ARE CONFERRED BY ANY OTHER
LAW CONFERRING POWER ON RECEIVERS.


 


16.2                        ADDITIONAL POWERS


 

In addition to the powers referred to in clause 16.2 (General powers), a
Receiver shall have the following powers:

 


(A)                                  TO TAKE POSSESSION OF, COLLECT AND GET IN
ALL OR ANY PART OF THE SECURITY ASSETS AND/OR INCOME IN RESPECT OF WHICH HE WAS
APPOINTED;


 


(B)                                 TO MANAGE THE SECURITY ASSETS AND THE
BUSINESS OF ANY CHARGING COMPANY AS HE THINKS FIT;


 


(C)                                  TO REDEEM ANY SECURITY AND TO BORROW OR
RAISE ANY MONEY AND SECURE THE PAYMENT OF ANY MONEY IN PRIORITY TO THE SECURED
OBLIGATIONS FOR THE PURPOSE OF THE EXERCISE OF HIS POWERS AND/OR DEFRAYING ANY
COSTS OR LIABILITIES INCURRED BY HIM IN SUCH EXERCISE;


 


(D)                                 TO SELL OR CONCUR IN SELLING, LEASING OR
OTHERWISE DISPOSING OF ALL OR ANY PART OF THE SECURITY ASSETS IN RESPECT OF
WHICH HE WAS APPOINTED WITHOUT THE NEED TO OBSERVE THE RESTRICTIONS IMPOSED BY
SECTION 103 OF THE ACT.  FIXTURES MAY BE SEVERED AND SOLD SEPARATELY FROM THE
PROPERTY CONTAINING THEM, WITHOUT THE CONSENT OF ANY CHARGING COMPANY. THE
CONSIDERATION FOR ANY SUCH TRANSACTION MAY CONSIST OF CASH, DEBENTURES OR OTHER
OBLIGATIONS, SHARES, STOCK OR OTHER VALUABLE CONSIDERATION (AND THE AMOUNT OF
SUCH CONSIDERATION MAY BE DEPENDENT UPON PROFIT OR TURNOVER OR BE DETERMINED BY
A THIRD PARTY).  ANY SUCH CONSIDERATION MAY BE PAYABLE IN A LUMP SUM OR BY
INSTALMENTS SPREAD OVER SUCH PERIOD AS HE THINKS FIT;


 


(E)                                  TO ALTER, IMPROVE, DEVELOP, COMPLETE,
CONSTRUCT, MODIFY, REFURBISH OR REPAIR ANY BUILDING OR LAND AND TO COMPLETE OR
UNDERTAKE OR CONCUR IN THE COMPLETION OR UNDERTAKING (WITH OR WITHOUT
MODIFICATION) OF ANY PROJECT IN WHICH ANY CHARGING COMPANY WAS CONCERNED OR
INTERESTED BEFORE HIS APPOINTMENT (BEING A PROJECT FOR THE ALTERATION,
IMPROVEMENT, DEVELOPMENT, COMPLETION, CONSTRUCTION, MODIFICATION, REFURBISHMENT
OR REPAIR OF ANY BUILDING OR LAND);

 

20

--------------------------------------------------------------------------------


 


(F)                                    TO CARRY OUT ANY SALE, LEASE OR OTHER
DISPOSAL OF ALL OR ANY PART OF THE SECURITY ASSETS BY CONVEYING, TRANSFERRING,
ASSIGNING OR LEASING THE SAME IN THE NAME OF THE RELEVANT CHARGING COMPANY AND,
FOR THAT PURPOSE, TO ENTER INTO COVENANTS AND OTHER CONTRACTUAL OBLIGATIONS IN
THE NAME OF, AND SO AS TO BIND, SUCH CHARGING COMPANY;


 


(G)                                 TO TAKE ANY SUCH PROCEEDINGS (IN THE NAME OF
ANY OF THE RELEVANT CHARGING COMPANIES OR OTHERWISE) AS HE SHALL THINK FIT IN
RESPECT OF THE SECURITY ASSETS AND/OR INCOME IN RESPECT OF WHICH HE WAS
APPOINTED (INCLUDING PROCEEDINGS FOR RECOVERY OF RENT OR OTHER MONIES IN ARREARS
AT THE DATE OF HIS APPOINTMENT);


 


(H)                                 TO ENTER INTO OR MAKE ANY SUCH AGREEMENT,
ARRANGEMENT OR COMPROMISE AS HE SHALL THINK FIT;


 


(I)                                     TO INSURE, AND TO RENEW ANY INSURANCES
IN RESPECT OF, THE SECURITY ASSETS AS HE SHALL THINK FIT (OR AS THE COLLATERAL
AGENT SHALL DIRECT);


 


(J)                                     TO APPOINT AND EMPLOY SUCH MANAGERS,
OFFICERS AND WORKMEN AND ENGAGE SUCH PROFESSIONAL ADVISERS AS HE SHALL THINK FIT
(INCLUDING, WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING POWER, TO
EMPLOY HIS PARTNERS AND FIRM);


 


(K)                                  TO FORM ONE OR MORE SUBSIDIARIES OF ANY
CHARGING COMPANY, AND TO TRANSFER TO ANY SUCH SUBSIDIARY ALL OR ANY PART OF THE
SECURITY ASSETS;


 


(L)                                     TO OPERATE ANY RENT REVIEW CLAUSE IN
RESPECT OF ANY PROPERTY IN RESPECT OF WHICH HE WAS APPOINTED (OR ANY PART
THEREOF) AND TO APPLY FOR ANY NEW OR EXTENDED LEASE; AND


 


(M)                                TO:


 

(I)                                     GIVE VALID RECEIPTS FOR ALL MONIES AND
TO DO ALL SUCH OTHER THINGS AS MAY SEEM TO HIM TO BE INCIDENTAL OR CONDUCIVE TO
ANY OTHER POWER VESTED IN HIM OR NECESSARY OR DESIRABLE FOR THE REALISATION OF
ANY SECURITY ASSET;

 

(II)                                  EXERCISE IN RELATION TO EACH SECURITY
ASSET ALL SUCH POWERS AND RIGHTS AS HE WOULD BE CAPABLE OF EXERCISING IF HE WERE
THE ABSOLUTE BENEFICIAL OWNER OF THE SECURITY ASSETS; AND

 

(III)                               USE THE NAME OF ANY CHARGING COMPANY FOR ANY
OF THE ABOVE PURPOSES.

 


17.                               APPLICATION OF PROCEEDS

 


17.1                        APPLICATION

 

All monies received by the Collateral Agent or any Receiver after the Security
has become enforceable shall (subject to the rights and claims of any person
having a security ranking in priority to the Security) be applied in the
following order:

 


(A)                                  FIRST, IN SATISFACTION OF, OR PROVISION
FOR, ALL COSTS, CHARGES AND EXPENSES INCURRED, AND PAYMENTS MADE BY THE
COLLATERAL AGENT, ANY OTHER LENDER PARTY OR ANY RECEIVER AND OF ALL REMUNERATION
DUE TO THE RECEIVER IN CONNECTION WITH THIS DEED OR THE SECURITY ASSETS;


 


(B)                                 SECONDLY, IN OR TOWARDS THE SATISFACTION OF
THE REMAINING SECURED OBLIGATIONS; AND


 


(C)                                  THIRDLY, IN PAYMENT OF ANY SURPLUS TO ANY
CHARGING COMPANY OR OTHER PERSON ENTITLED TO IT.

 

21

--------------------------------------------------------------------------------


 


17.2                        CONTINGENCIES

 

If the Security is enforced at a time when no amounts are due under the Loan
Documents (but at a time when amounts may become so due), the Collateral Agent
or a Receiver may pay the proceeds of any recoveries effected by it into a
blocked suspense account.

 


18.                               SET-OFF

 


18.1                        SET-OFF

 


(A)                                  THE COLLATERAL AGENT AND EACH OTHER LENDER
PARTY MAY (BUT SHALL NOT BE OBLIGED TO) SET OFF ANY OBLIGATION WHICH IS DUE AND
PAYABLE BY ANY CHARGING COMPANY AND UNPAID (WHETHER UNDER THE LOAN DOCUMENTS OR
WHICH HAS BEEN ASSIGNED TO THE COLLATERAL AGENT OR SUCH OTHER LENDER PARTY BY
ANY OTHER CHARGING COMPANY) AGAINST ANY OBLIGATION (WHETHER OR NOT MATURED) OWED
BY THE COLLATERAL AGENT OR SUCH OTHER LENDER PARTY TO SUCH CHARGING COMPANY,
REGARDLESS OF THE PLACE OF PAYMENT, BOOKING BRANCH OR CURRENCY OF EITHER
OBLIGATION.


 


(B)                                 IF THE OBLIGATIONS ARE IN DIFFERENT
CURRENCIES, THE COLLATERAL AGENT OR SUCH OTHER LENDER PARTY MAY CONVERT EITHER
OBLIGATION AT A MARKET RATE OF EXCHANGE IN ITS USUAL COURSE OF BUSINESS FOR THE
PURPOSE OF THE SET-OFF.


 


(C)                                  IF EITHER OBLIGATION IS UNLIQUIDATED OR
UNASCERTAINED, THE COLLATERAL AGENT OR SUCH OTHER LENDER PARTY MAY SET OFF IN AN
AMOUNT ESTIMATED BY IT IN GOOD FAITH TO BE THE AMOUNT OF THAT OBLIGATION.


 


18.2                        TIME DEPOSITS

 

Without prejudice to clause 18.1 (Set-off), if any time deposit matures on any
account which any Charging Company has with the Collateral Agent or any other
Lender Party at a time within the Security Period when:

 


(A)                                  THIS SECURITY HAS BECOME ENFORCEABLE; AND


 


(B)                                 NO SECURED OBLIGATION IS DUE AND PAYABLE
(BUT AMOUNTS MAY BECOME SO DUE),


 

SUCH TIME DEPOSIT SHALL AUTOMATICALLY BE RENEWED FOR SUCH FURTHER MATURITY AS
THE COLLATERAL AGENT OR SUCH OTHER LENDER PARTY IN ITS ABSOLUTE DISCRETION
CONSIDERS APPROPRIATE UNLESS THE COLLATERAL AGENT OR SUCH OTHER LENDER PARTY
OTHERWISE AGREES IN WRITING.

 


19.                               DELEGATION


 

Each of the Collateral Agent and any Receiver may delegate, by power of attorney
(or in any other manner) to any person, any right, power or discretion
exercisable by it under this Deed upon any terms (including power to
sub-delegate) which it may think fit.  Neither the Collateral Agent nor any
Receiver shall be in any way liable or responsible to any Charging Company for
any loss or liability arising from any act, default, omission or misconduct on
the part of any Delegate.

 


20.                               FURTHER ASSURANCES


 


20.1                        FURTHER ACTION


 

Each Charging Company shall, at its own expense, promptly take whatever action
the Collateral Agent or a Receiver may require for:

 

22

--------------------------------------------------------------------------------


 


(A)                                  CREATING, PERFECTING OR PROTECTING THE
SECURITY INTERESTS INTENDED TO BE CREATED BY THIS DEED; AND


 


(B)                                 FACILITATING THE REALISATION OF ANY SECURITY
ASSET OR THE EXERCISE OF ANY RIGHT, POWER OR DISCRETION EXERCISABLE BY THE
COLLATERAL AGENT OR ANY RECEIVER OR DELEGATE IN RESPECT OF ANY SECURITY ASSET,


 

including the execution of any transfer, conveyance, assignment or assurance of
any property whether to the Collateral Agent or to its nominees, the giving of
any notice, order or direction and the making of any registration which in any
such case the Collateral Agent may think expedient.

 


20.2                        SPECIFIC SECURITY


 

Without prejudice to the generality of clause 20.1 (Further action), each
Charging Company shall forthwith at the request of the Collateral Agent execute
a legal mortgage, charge, assignment, assignation or other security over any
Security Asset which is subject to or intended to be subject to any fixed
security created by this Deed in favour of the Collateral Agent (including any
arising or intended to arise pursuant to clause 6 (Conversion of floating
charge)) in such form as the Collateral Agent may reasonably require.

 


21.                               POWER OF ATTORNEY


 


21.1                           EACH CHARGING COMPANY, BY WAY OF SECURITY,
IRREVOCABLY AND SEVERALLY APPOINTS THE COLLATERAL AGENT, EACH RECEIVER AND ANY
DELEGATES TO BE ITS ATTORNEY TO TAKE ANY ACTION WHICH SUCH CHARGING COMPANY IS
OBLIGED TO TAKE UNDER THIS DEED, INCLUDING UNDER CLAUSE 20 (FURTHER
ASSURANCES).  EACH CHARGING COMPANY RATIFIES AND CONFIRMS WHATEVER ANY ATTORNEY
DOES OR PURPORTS TO DO PURSUANT TO ITS APPOINTMENT UNDER THIS CLAUSE.


 


21.2                           EACH OF THE COLLATERAL AGENT, RECEIVER AND ANY
DELEGATE AGREES THAT THE POWER OF ATTORNEY PROVIDED UNDER THIS CLAUSE 21 (POWER
OF ATTORNEY) SHALL ONLY BE RELIED UPON AND EXERCISED BY SUCH PARTY UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT WHICH IS CONTINUING.


 


22.                               PAYMENTS


 


22.1                        PAYMENTS


 

Subject to clause 22.2 (Gross-up), all payments to be made by a Charging Company
in respect of this Deed shall be made:

 


(A)                                  IN IMMEDIATELY AVAILABLE FUNDS TO THE
CREDIT OF SUCH ACCOUNT AS THE COLLATERAL AGENT MAY DESIGNATE; AND


 


(B)                                 WITHOUT (AND FREE AND CLEAR OF, AND WITHOUT
ANY DEDUCTION FOR OR ON ACCOUNT OF):


 

(I)                                     ANY SET-OFF OR COUNTERCLAIM; OR

 

(II)                                  EXCEPT TO THE EXTENT COMPELLED BY LAW, ANY
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF TAX.

 


22.2                        GROSS-UP


 

If any Charging Company is compelled by law to make any deduction or withholding
from any sum payable under this Deed to the Collateral Agent or to any other
Lender Party, the sum so payable by such Charging Company shall be increased so
as to result in the receipt by

 

23

--------------------------------------------------------------------------------


 

the Collateral Agent or such other Lender Party of a net amount equal to the
full amount expressed to be payable under this Deed.

 


23.                               STAMP DUTY


 

Each Charging Company shall:

 


(A)                                  PAY ALL PRESENT AND FUTURE STAMP,
REGISTRATION AND SIMILAR TAXES OR CHARGES WHICH MAY BE PAYABLE, OR DETERMINED TO
BE PAYABLE, IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE OR
ENFORCEMENT OF THIS DEED OR ANY JUDGMENT GIVEN IN CONNECTION THEREWITH; AND


 


(B)                                 INDEMNIFY THE COLLATERAL AGENT, EACH OTHER
LENDER PARTY AND ANY RECEIVER ON DEMAND AGAINST ANY AND ALL COSTS, LOSSES OR
LIABILITIES (INCLUDING, WITHOUT LIMITATION, PENALTIES) WITH RESPECT TO, OR
RESULTING FROM, ITS DELAY OR OMISSION TO PAY ANY SUCH STAMP, REGISTRATION AND
SIMILAR TAXES OR CHARGES.


 


24.                               COSTS AND EXPENSES


 


24.1                        TRANSACTION AND AMENDMENT EXPENSES


 

Each Charging Company shall promptly on demand pay to the Collateral Agent and
each other Lender Party the amount of all reasonable costs, charges and expenses
(including, without limitation, reasonable legal fees, valuation, accountancy
and consultancy fees (and any VAT or similar Tax thereon)) incurred by the
Collateral Agent or any other Lender Party in connection with:

 


(A)                                  THE NEGOTIATION, PREPARATION, PRINTING,
EXECUTION, REGISTRATION, PERFECTION AND COMPLETION OF THIS DEED, THE SECURITY OR
ANY DOCUMENT REFERRED TO IN THIS DEED; OR


 


(B)                                 ANY ACTUAL OR PROPOSED AMENDMENT OR
EXTENSION OF, OR ANY WAIVER OR CONSENT UNDER, THIS DEED.


 


24.2                        ENFORCEMENT AND PRESERVATION COSTS


 

Each Charging Company shall promptly on demand pay to the Collateral Agent, each
other Lender Party and any Receiver the amount of all costs, charges and
expenses (including (without limitation) legal fees (and any VAT or similar Tax
thereon)) incurred by any of them in connection with the enforcement, exercise
or preservation (or the attempted enforcement, exercise or preservation) of any
of their respective rights under this Deed or any document referred to in this
Deed or the Security (including all remuneration of the Receiver).

 


24.3                        DEFAULT INTEREST


 

Any amount demanded under clauses 24.1 (Transaction and amendment expenses) or
24.2 (Enforcement and preservation costs) shall bear interest at the Default
Rate (both before and after judgment) from the day on which those costs, charges
or expenses were paid, incurred or charged by the relevant person and otherwise
in accordance with clause 2.2 (Default interest).

 


25.                               CURRENCIES


 


25.1                        CONVERSION


 

All monies received or held by the Collateral Agent or any Receiver under this
Deed may be converted from their existing currency into such other currency as
the Collateral Agent or the

 

24

--------------------------------------------------------------------------------


 

Receiver considers necessary or desirable to cover the obligations and
liabilities comprised in the Secured Obligations in that other currency at a
market rate of exchange in its usual course of business for the purpose of the
conversion.  Each Charging Company shall indemnify the Collateral Agent against
all costs, charges and expenses incurred in relation to such conversion. Neither
the Collateral Agent nor any Receiver shall have any liability to any Charging
Company in respect of any loss resulting from any fluctuation in exchange rates
after any such conversion.

 


25.2                        CURRENCY INDEMNITY


 

No payment to the Collateral Agent (whether under any judgment or court order or
in the liquidation, administration or dissolution of any Charging Company or
otherwise) shall discharge the obligation or liability of any Charging Company
in respect of which it was made, unless and until the Collateral Agent shall
have received payment in full in the currency in which the obligation or
liability was incurred and, to the extent that the amount of any such payment
shall on actual conversion into such currency fall short of such obligation or
liability expressed in that currency, the Collateral Agent shall have a further
separate cause of action against any Charging Company and shall be entitled to
enforce the Security to recover the amount of the shortfall.

 


26.                               INDEMNITY


 

Each Charging Company shall indemnify the Collateral Agent, each other Lender
Party, any Receiver and any Delegate and the Collateral Agent’s officers and
employees (each an “Indemnified Party”) on demand against any cost, loss,
liability or expense (however arising) incurred by any Indemnified Party as a
result of or in connection with:

 


(A)                                  ANYTHING DONE OR OMITTED IN THE EXERCISE OR
PURPORTED EXERCISE OF THE POWERS CONTAINED IN THIS DEED;


 


(B)                                 THE SECURITY ASSETS OR THE USE OR OCCUPATION
OF THEM BY ANY PERSON; OR


 


(C)                                  ANY BREACH BY ANY CHARGING COMPANY OF ANY
OF ITS OBLIGATIONS UNDER THIS DEED,


 

save where such cost, loss, liability or expense arises as a result of the gross
negligence or wilful default of the Collateral Agent, Lender Party or Receiver
or Delegate.

 


27.                               MISCELLANEOUS


 


27.1                        APPROPRIATION AND SUSPENSE ACCOUNT


 


(A)                                  THE COLLATERAL AGENT MAY APPLY ALL PAYMENTS
RECEIVED IN RESPECT OF THE SECURED OBLIGATIONS IN REDUCTION OF ANY PART OF THE
SECURED OBLIGATIONS IN ACCORDANCE WITH THE REVOLVING FACILITY AGREEMENT.  ANY
SUCH APPROPRIATION SHALL OVERRIDE ANY APPROPRIATION BY ANY CHARGING COMPANY.


 


(B)                                 ALL MONIES RECEIVED, RECOVERED OR REALISED
BY THE COLLATERAL AGENT UNDER, OR IN CONNECTION WITH, THIS DEED MAY AT THE
DISCRETION OF THE COLLATERAL AGENT BE CREDITED TO A SEPARATE INTEREST BEARING
SUSPENSE ACCOUNT FOR SO LONG AS THE COLLATERAL AGENT DETERMINES (WITH INTEREST
ACCRUING THEREON AT SUCH RATE, IF ANY, AS THE COLLATERAL AGENT MAY DETERMINE FOR
THE ACCOUNT OF THE RELEVANT CHARGING COMPANY) WITHOUT THE COLLATERAL AGENT
HAVING ANY OBLIGATION TO APPLY SUCH MONIES AND INTEREST OR ANY PART THEREOF IN
OR TOWARDS THE DISCHARGE OF ANY OF THE SECURED OBLIGATIONS.

 

25

--------------------------------------------------------------------------------


 


27.2                        NEW ACCOUNTS

 

If the Collateral Agent or any other Lender Party receives, or is deemed to be
affected by, notice, whether actual or constructive, of any subsequent Security
Interest (other than a Permitted Lien) affecting any Security Asset and/or the
proceeds of sale of any Security Asset or the Guarantee ceases to continue in
force, it may open a new account or accounts for any Charging Company.  If it
does not open a new account, it shall nevertheless be treated as if it had done
so at the time when it received or was deemed to have received such notice.  As
from that time all payments made to the Collateral Agent or such other Lender
Party will be credited or be treated as having been credited to the new account
and will not operate to reduce any amount of the Secured Obligations.

 


27.3                        CHANGES TO THE PARTIES


 


(A)                                  NO CHARGING COMPANY MAY ASSIGN ANY OF ITS
RIGHTS UNDER THIS DEED.


 


(B)                                 THE COLLATERAL AGENT MAY ASSIGN OR TRANSFER
ALL OR ANY PART OF ITS RIGHTS UNDER THIS DEED PURSUANT TO THE RESIGNATION OR
REMOVAL OF THE COLLATERAL AGENT IN ACCORDANCE WITH THE REVOLVING FACILITY
AGREEMENT.  EACH CHARGING COMPANY SHALL, IMMEDIATELY UPON BEING REQUESTED TO DO
SO BY THE COLLATERAL AGENT, ENTER INTO SUCH DOCUMENTS AS MAY BE NECESSARY OR
DESIRABLE TO EFFECT SUCH ASSIGNMENT OR TRANSFER.


 


27.4                        MEMORANDUM AND ARTICLES


 

Each Charging Company certifies that the Security does not contravene any of the
provisions of the memorandum or articles of association of that Charging
Company.

 


27.5                        TACKING


 


(A)                                  EACH FINANCE PARTY SHALL PERFORM ITS
OBLIGATIONS UNDER THE REVOLVING FACILITY AGREEMENT (INCLUDING ANY OBLIGATION TO
MAKE AVAILABLE FURTHER ADVANCES).


 


(B)                                 THIS DEED SECURES ADVANCES ALREADY MADE AND
FURTHER ADVANCES TO BE MADE.


 


27.6                        THE LAND REGISTRY


 


(A)                                  EACH CHARGING COMPANY SHALL APPLY TO THE
CHIEF LAND REGISTRAR FOR A RESTRICTION IN THE FOLLOWING TERMS TO BE ENTERED ON
THE REGISTER OF TITLE RELATING TO ANY PROPERTY REGISTERED AT THE LAND REGISTRY
(OR ANY UNREGISTERED LAND SUBJECT TO FIRST REGISTRATION) AND AGAINST WHICH THIS
DEED MAY BE NOTED:


 

“NO DISPOSITION OF THE REGISTERED ESTATE BY THE PROPRIETOR OF THE REGISTERED
ESTATE IS TO BE REGISTERED WITHOUT A WRITTEN CONSENT SIGNED BY THE PROPRIETOR
FOR THE TIME BEING OF THE CHARGE DATED •  2005 (THE “CHARGE”) IN FAVOUR OF
CAPITALSOURCE FINANCE LLC (AS COLLATERAL AGENT) REFERRED TO IN THE CHARGES
REGISTER.”

 


(B)                                 EACH CHARGING COMPANY:


 

(I)                                     AUTHORISES THE COLLATERAL AGENT TO MAKE
ANY APPLICATION WHICH THE COLLATERAL AGENT DEEMS APPROPRIATE FOR THE DESIGNATION
OF THIS DEED, THE REVOLVING FACILITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AS AN
EXEMPT INFORMATION DOCUMENT UNDER RULE 136 OF THE LAND REGISTRATION RULES 2003;

 

(II)                                  SHALL USE ITS BEST ENDEAVOURS TO ASSIST
WITH ANY SUCH APPLICATION MADE BY OR ON BEHALF OF THE COLLATERAL AGENT; AND

 

26

--------------------------------------------------------------------------------


 

(III)                               SHALL NOTIFY THE COLLATERAL AGENT IN WRITING
AS SOON AS IT RECEIVES NOTICE OF ANY PERSON’S APPLICATION UNDER RULE 137 OF THE
LAND REGISTRATION RULES 2003 FOR THE DISCLOSURE OF THIS DEED, THE REVOLVING
FACILITY AGREEMENT OR ANY OTHER LOAN DOCUMENT FOLLOWING ITS DESIGNATION AS AN
EXEMPT INFORMATION DOCUMENT.

 


(C)                                  NO CHARGING COMPANY SHALL MAKE ANY
APPLICATION UNDER RULE 138 OF THE LAND REGISTRATION RULES 2003 FOR THE REMOVAL
OF THE DESIGNATION OF ANY SUCH DOCUMENT AS AN EXEMPT INFORMATION DOCUMENT.


 


(D)                                 EACH CHARGING COMPANY SHALL PROMPTLY MAKE
ALL APPLICATIONS TO AND FILINGS WITH THE LAND REGISTRY WHICH ARE NECESSARY OR
DESIRABLE UNDER THE LAND REGISTRATION RULES TO PROTECT THE SECURITY.


 


(E)                                  NO CHARGING COMPANY SHALL, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, PERMIT ANY PERSON TO BE OR BECOME
REGISTERED UNDER THE LAND REGISTRATION ACT 2002 AS THE PROPRIETOR OF A SECURITY
ASSET WHO IS NOT SO REGISTERED UNDER THE LAND REGISTRATION ACT 2002 AT THE DATE
OF THIS DEED OR, IN THE CASE OF PROPERTY ACQUIRED AFTER THE DATE OF THIS DEED,
AT THE DATE OF SUCH ACQUISITION.


 


27.7                        AMENDMENTS AND WAIVERS


 

Any provision of this Deed may be amended only if the Collateral Agent and the
Charging Companies so agree in writing and any breach of this Deed may be waived
before or after it occurs only if the Collateral Agent so agrees in writing.
A waiver given or consent granted by the Collateral Agent under this Deed will
be effective only if given in writing and then only in the instance and for the
purpose for which it is given.

 


27.8                        CALCULATIONS AND CERTIFICATES


 

A certificate of the Collateral Agent specifying the amount of any Secured
Obligation due from a Charging Company (including details of any relevant
calculation thereof) shall be prima facie evidence of such amount against each
Charging Company in the absence of manifest error.

 


27.9                        WAIVER, RIGHTS AND REMEDIES


 

No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Lender Party, any right or remedy under this Deed
shall operate as a waiver, nor shall any single or partial exercise of any right
or remedy prevent any further or other exercise or the exercise of any other
right or remedy.  The rights and remedies provided are cumulative and not
exclusive of any rights or remedies provided by law.

 


28.                               NOTICES


 


28.1                        COMMUNICATIONS IN WRITING


 

Any communication to be made under, or in connection with, this Deed shall be
made in writing and, unless otherwise stated, may be made by fax or letter (but
not by email).

 


28.2                        ADDRESSES


 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Deed is:

 

27

--------------------------------------------------------------------------------


 


(A)                                  IN THE CASE OF EACH CHARGING COMPANY, THAT
IDENTIFIED WITH ITS NAME BELOW; AND


 


(B)                                 IN THE CASE OF THE COLLATERAL AGENT, THAT
IDENTIFIED WITH ITS NAME BELOW,


 

or any substitute address, fax number or department or officer as any Charging
Company may notify to the Collateral Agent (or the Collateral Agent may notify
to the Charging Companies, if a change is made by the Collateral Agent) by not
less than five Business Days’ notice.

 


28.3                        DELIVERY


 

Clause 12.5 (Notice) of the Revolving Facility Agreement shall apply mutatis
mutandis as if set out in this Deed.

 


28.4                         NOTIFICATION OF ADDRESS AND FAX NUMBER


 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to clause 28.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the Agent.

 


28.5                        ENGLISH LANGUAGE


 


(A)                                  ANY NOTICE GIVEN UNDER, OR IN CONNECTION
WITH, THIS DEED MUST BE IN ENGLISH.


 


(B)                                 ALL OTHER DOCUMENTS PROVIDED UNDER OR IN
CONNECTION WITH THIS DEED MUST BE:


 

(I)                                     IN ENGLISH; OR

 

(II)                                  IF NOT IN ENGLISH, AND IF SO REQUIRED BY
THE COLLATERAL AGENT, ACCOMPANIED BY A CERTIFIED ENGLISH TRANSLATION AND, IN
THIS CASE, THE ENGLISH TRANSLATION WILL PREVAIL UNLESS THE DOCUMENT IS A
CONSTITUTIONAL, STATUTORY OR OTHER OFFICIAL DOCUMENT.

 


29.                               ACCESSION


 

Each Charging Company irrevocably authorises the Company to agree to, and
execute as a deed, any duly completed Accession Deed as agent for and on behalf
of such Charging Company.

 


30.                               PARTIAL INVALIDITY


 

All the provisions of this Deed are severable and distinct from one another and
if at any time any provision is or becomes illegal, invalid or unenforceable in
any respect under any law of any jurisdiction, neither the legality, validity or
enforceability of any of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.

 


31.                               RELEASE


 

Upon the expiry of the Security Period (but not otherwise) the Collateral Agent
and each other Lender Party shall, at the request and cost of the Charging
Companies, take whatever action is necessary to release or re-assign (without
recourse or warranty) the Security Assets from the Security.

 

28

--------------------------------------------------------------------------------


 


32.                               COUNTERPARTS

 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures (and seals, if any) on the counterparts were on a
single copy of this Deed.

 


33.                               GOVERNING LAW

 

This Deed is governed by English law.

 

IN WITNESS of which this Deed has been duly executed by each of the Initial
Charging Companies as a deed and duly executed by the Collateral Agent and has
been delivered on the date written at the beginning of this Deed.

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Initial Charging Companies

 

Company name

 

Company number

 

Evolving Systems Holdings Limited

 

5272751

 

Evolving Systems Limited

 

2325854

 

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Details of Security Assets

 

Part 1 - Property

 

Registered land

Charging
Company

 

Address

 

County/District/London Borough

 

Title number

 

 

 

 

 

 

 

 

 

 

 

None

 

 

 

Unregistered land

 

Charging
Company

 

Address

 

Document describing the Property

 

 

 

 

 

Date

 

Document

 

Parties

 

 

 

 

 

None

 

 

Part 2 - Charged Securities

 

Charging
Company

 

Name of company in
which shares are held

 

Class of
shares held

 

Number of
shares held

 

Issued share
capital

 

Evolving Systems Holdings Limited

 

Evolving Systems Limited

 

Ordinary

 

1,488,205

 

74,410.25

 

 

 

Evolving Systems Limited

 

New Ordinary

 

180,703

 

9,035.15

 

 

 

Evolving Systems Limited

 

Deferred Ordinary

 

1,475,104

 

73,755.20

 

 

31

--------------------------------------------------------------------------------


 

Part 3 - Intellectual Property

 

Trade Marks

 

BWT Ref

 

Country

 

Applicant

 

Mark

 

Registration
Number

 

Classes

 

Date of
Registration

 

Status

 

T31910/001

 

Community

 

Tertio Limited

 

Evident

 

1620657

 

09, 16, 38, 42

 

10/02/2003

 

Registered/Granted

 

T29846/000

 

Community

 

Tertio Limited

 

Tertio

 

1023795

 

09, 16, 38, 42

 

05/10/2000

 

Registered/Granted

 

T29845/000

 

Community

 

Tertio Limited

 

Provident

 

1022870

 

09, 16, 38, 42

 

06/08/2000

 

Registered/Granted

 

T30021/001

 

United Kingdom

 

Tertio Limited

 

Evident

 

2175390

 

09, 16, 38, 42

 

20/08/1998

 

Registered/Granted

 

T30021/000

 

United Kingdom

 

Tertio Limited

 

Evident

 

2103764

 

09, 38

 

27/06/1996

 

Registered/Granted

 

T29846/003

 

United Kingdom

 

Tertio Limited

 

Tertio

 

2175389

 

09, 16, 38, 42

 

20/08/1998

 

Registered/Granted

 

T29846/002

 

United Kingdom

 

Tertio Limited

 

Tertio

 

1578744

 

42

 

20/07/1994

 

Registered/Granted

 

T29846/001

 

United Kingdom

 

Tertio Limited

 

Tertio

 

2010862

 

38

 

10/02/1995

 

Registered/Granted

 

T29845/001

 

United Kingdom

 

Tertio Limited

 

Provident

 

2184361

 

09, 16, 38, 42

 

14/12/1998

 

Registered/Granted

 

 

 

United Kingdom

 

Tertio Limited

 

Tertio Technology with Business Sense

 

2175453

 

9, 16, 38, 42

 

28/01/2000

 

Registered/Granted

 

 

 

United Kingdom

 

Tertio Limited

 

Stylized Keyboard Design

 

2201294

 

9, 16, 38, 42

 

25/06/1999

 

Registered/Granted

 

 

32

--------------------------------------------------------------------------------


 

BWT Ref

 

Country

 

Applicant

 

Mark

 

Registration
Number

 

Classes

 

Date of
Registration

 

Status

 

 

 

United Kingdom

 

Tertio Limited

 

Observant

 

2175386

 

9, 16, 38, 42

 

20/08/1998

 

Registered/Granted

 

 

 

United Kingdom

 

Tertio Limited

 

Observant

 

2142970

 

9, 16, 38, 42

 

22/08/1997

 

Registered/Granted

 

 

 

European Community

 

Tertio Limited

 

Stylized Keyboard Design

 

1225598

 

9, 16, 42

 

21/06/2000

 

Registered/Granted

 

 

 

European Community

 

Tertio Limited

 

Observant

 

681585

 

9, 16, 38, 42

 

26/12/1999

 

Registered/Granted

 

 

33

--------------------------------------------------------------------------------


 

Part 4 - Relevant Contracts

 

Charging
Company

 

Date of Relevant Contract

 

Parties

 

Details of Relevant
Contract

 

 

 

 

 

 

 

 

 

 

None

 

 

Part 5 - Insurances

 

Charging
Company

 

Insurer

 

Insured risks

 

Policy number

 

 

 

 

 

 

 

 

 

 

None

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Form of notice to and acknowledgement from bank operating Security Accounts

 

To: The Royal Bank of Scotland plc

 

 

 

Thames Valley Corporate

 

4 Abbey Gardens

 

Abbey Street

 

Reading

 

RG1 3BA

 

Dated: • 2005

 

Dear Sirs

 

Re:

 

Account Holder: Evolving Systems Holdings Ltd and Evolving Systems Ltd (the
“Charging Companies”)

 

 

Security Account Nos: 00366661 (the “Security Account[•s]”)

 

 

Account Branch: Thames Valley Corporate, 4 Abbey Gardens, Abbey Street, Reading
RG1 3BA

 

1.                                       We give notice that, by a debenture
dated November 2005 (the “Debenture”), we have charged to CAPITALSOURCE FINANCE
LLC (the “Collateral Agent”) as Collateral Agent for certain banks and others
(as specified in the Debenture) all our present and future right, title and
interest in and to:

 

(a)                                  the Security Accounts, all monies from time
to time standing to the credit of the Security Accounts and all additions to or
renewals or replacements thereof (in whatever currency); and

 

(b)                                 any other account from time to time
maintained with you by each Charging Company and all monies at any time standing
to the credit of such accounts,

 

(together the “Charged Accounts”) and to all interest from time to time accrued
or accruing on the Charged Accounts, any investment made out of any such monies
or account and all rights to repayment of any of the foregoing by you.

 

2.                                       We advise you that until you receive a
notice from the Collateral Agent to the contrary, under the terms of the
Debenture, we are entitled to withdraw any monies from the Security Accounts
from time to time subject to no Enforcement Event having occurred and
continuing.  Following an Enforcement Event, and where the Collateral Agent has
given notice to you, we shall only be entitled to withdraw monies from the
Security Account in accordance with directions from the Collateral Agent.

 

3.                                       We agree that you are not bound to
enquire whether the right of the Collateral Agent to withdraw any monies from
any Charged Account has arisen or be concerned with (a) the propriety or
regularity of the exercise of that right or (b) notice to the contrary or (c) or
to be responsible for the application of any monies received by the Collateral
Agent.

 

4.                                       This notice may only be revoked or
amended with the prior written consent of the Collateral Agent.

 

5.                                       Please confirm by completing the
enclosed copy of this notice and returning it to the Collateral Agent (with a
copy to each Charging Company) that:

 

35

--------------------------------------------------------------------------------


 

(a)                                  you agree to comply with this notice;

 

(b)                                 you have not, at the date this notice is
returned to the Collateral Agent, received notice of any assignment or charge of
or claim to the monies standing to the credit of any Charged Account or the
grant of any security or other interest over those monies or any Charged Account
in favour of any third party and you will notify the Collateral Agent promptly
if you should do so in the future; and

 

(c)                                  you do not at the date of this notice and
will not in the future exercise any right to combine accounts or any rights of
set-off or lien or any similar rights in relation to the monies standing to the
credit of the Charged Accounts.

 

6.                                       This notice (and any acknowledgement)
is governed by English law.

 

Yours faithfully

 

 

 

 

for and on behalf of

EVOLVING SYSTEMS HOLDING LTD

 

 

 

 

for and on behalf of

EVOLVING SYSTEMS LTD

 

 

Countersigned by

 

 

 

 

for and on behalf of

CAPITALSOURCE FINANCE LLC

 

 

[On copy]

 

To:

CapitalSource Finance LLC

 

as Collateral Agent

 

 

4445 Willard Avenue

 

 

12th Floor

 

 

Chevy Chase

 

 

Maryland

 

 

20815

 

 

36

--------------------------------------------------------------------------------


 

Copy to:

 

Evolving Systems Holding Ltd

 

 

Evolving Systems Ltd

 

We acknowledge receipt of the above notice. We confirm and agree:

 

(A)                                  THAT THE MATTERS REFERRED TO IN IT DO NOT
CONFLICT WITH THE TERMS WHICH APPLY TO ANY CHARGED ACCOUNT; AND

 

(B)           THE MATTERS SET OUT IN PARAGRAPHS 5(A) TO 5(C) IN THE ABOVE
NOTICE.

 

 

 

 

for and on behalf of

The Royal Bank of Scotland plc

 

Dated: •         200•

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Form of notice to and acknowledgement by party to Relevant Contract

 

To:          [•Insert name and address of relevant party]

 

Dated: •200•

 

Dear Sirs

 

Re: [•describe Relevant Contract] dated [•DATE] 200• between (1) you and
[•specify parties] and (2) [•Name of Charging Company] (the “Charging Company”)
(the ”Agreement[•s]”)

 

1.                                       We give notice that, by a debenture
dated [•DATE] 2005 (the ”Debenture”), we have assigned to CAPITALSOURCE FINANCE
LLC (the ”Collateral Agent”) as Collateral Agent for certain banks and others
(as specified in the Debenture) all our present and future right, title and
interest in and to [•insert details of Relevant Contract] (together with any
other agreement supplementing or amending the same, the ”Agreement”) including
all rights and remedies in connection with the Agreement and all proceeds and
claims arising from the Agreement.

 

2.                                       We irrevocably authorise and instruct
you from time to time:

 

(a)                                  to disclose to the Collateral Agent without
any reference to or further authority from us (and without any enquiry by you as
to the justification for such disclosure), such information relating to the
Agreement as the Collateral Agent may at any time and from time to time request;

 

(b)                                 to pay from time to time due and payable by
you to us under the Agreement at the direction of the Collateral Agent;

 

(c)                                  to pay or release all or any part of the
sums from time to time due and payable by you to us under the Agreement only in
accordance with the written instructions given to you by the Collateral Agent
from time to time;

 

(d)                                 to comply with any written notice or
instructions in any way relating to, or purporting to relate to, the Debenture,
the sums payable to us from time to time under the Agreement or the debts
represented thereby which you receive at any time from the Collateral Agent
without any reference to or further authority from us and without any enquiry by
you as to the justification for or validity of such notice or instruction; and

 

(e)                                  to send copies of all notices and other
information given or received under the Agreement to the Collateral Agent.

 

3.                                       We are not permitted to receive from
you, otherwise than through the Collateral Agent, any amount in respect of or on
account of the sums payable to us from time to time under the Agreement or to
agree any amendment or supplement to, or waive any obligation under, the
Agreement without the prior written consent of the Collateral Agent.

 

4.                                       This notice may only be revoked or
amended with the prior written consent of the Collateral Agent.

 

38

--------------------------------------------------------------------------------


 

5.                                       Please confirm your agreement to the
above by completing the enclosed copy of this notice and returning it to the
Collateral Agent (with a copy to us) that:

 

(a)                                  you accept the instructions and
authorisations contained in this notice and you undertake to comply with this
notice;

 

(b)                                 you have not, at the date this notice is
returned to the Collateral Agent, received notice of the assignment or charge,
the grant of any security or the existence of any other interest of any third
party in or to the Agreement or any proceeds thereof and you will notify the
Collateral Agent promptly if you should do so in future;

 

(c)                                  you will not permit any sums to be paid to
us or any other person under or pursuant to the Agreement without the prior
written consent of the Collateral Agent;

 

(d)                                 you will not exercise any right to terminate
the Agreement without the prior written consent of the Collateral Agent.

 

6.                                       This notice (and any acknowledgement)
is governed by English law.

 

Yours faithfully,

 

 

 

 

For itself and on behalf of

EVOLVING SYSTEMS HOLDINGS LIMITED

EVOLVING SYSTEMS LIMITED

 

 

[On copy]

 

To:

 

CapitalSource Finance LLC

 

 

as Collateral Agent

 

 

 

Copy to:

 

Evolving Systems Holdings Limited

 

 

Evolving Systems Limited

 

We acknowledge receipt of the above notice and consent and agree to its terms. 
We confirm and agree to the matters set out in paragraphs 5(a) to 5(d) in the
above notice.

 

 

 

 

For on behalf of

[•Name of relevant party]

 

Dated:•  200•

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Form of notice to and acknowledgement by insurers

 

To:          [•Insert name and address of insurer]

 

Dated: •200•

 

Dear Sirs

 

[•Describe insurance policies] dated [•DATE] 200• between (1) you and (2) [•NAME
OF CHARGING COMPANY] (the “Charging Company”) (the “Polic[•y][•ies]”)

 

1.                                       We give notice that, by a debenture
dated [•DATE]200• (the “Debenture”), we have [•assigned] to CAPITALSOURCE
FINANCE LLC (the “Collateral Agent”) as Collateral Agent for certain banks and
others (as specified in the Debenture) all our present and future right, title
and interest in and to the Policies (together with any other agreement
supplementing or amending the same, the “Policies”) including all rights and
remedies in connection with the Policies and all proceeds and claims arising
from the Policies.

 

2.                                       We irrevocably authorise and instruct
you from time to time:

 

(a)                                  to disclose to the Collateral Agent without
any reference to or further authority from us (and without any enquiry by you as
to the justification for such disclosure), such information relating to the
Policies as the Collateral Agent may at any time and from time to time request;

 

(b)                                 to pay sums from time to time due and
payable by you to us under the Policies at the direction of the Collateral
Agent;

 

(c)                                  to pay or release all or any part of the
sums from time to time due and payable by you to us under the Policies only in
accordance with the written instructions given to you by the Collateral Agent
from time to time;

 

(d)                                 to comply with any written notice or
instructions in any way relating to, or purporting to relate to, the Debenture,
the sums payable to us from time to time under the Policies or the debts
represented thereby which you receive at any time from the Collateral Agent
without any reference to or further authority from us and without any enquiry by
you as to the justification for or validity of such notice or instruction; and

 

(e)                                  to send copies of all notices and other
information given or received under the Policies to the Collateral Agent.

 

3.                                       We are not permitted to receive from
you, otherwise than through the Collateral Agent, any amount in respect of or on
account of the sums payable to us from time to time under the Policies or to
agree any amendment or supplement to, or waive any obligation under, the
Policies without the prior written consent of the Collateral Agent.

 

4.                                       This notice may only be revoked or
amended with the prior written consent of the Collateral Agent.

 

5.                                       Please confirm by completing the
enclosed copy of this notice and returning it to the Collateral Agent (with a
copy to us) that:

 

40

--------------------------------------------------------------------------------


 

(a)                                  you accept the instructions and
authorisations contained in this notice and you undertake to comply with this
notice;

 

(b)                                 you have not, at the date this notice is
returned to the Collateral Agent, received notice of the assignment or charge,
the grant of any security or the existence of any other interest of any third
party in or to the Policies or any proceeds of them and you will notify the
Collateral Agent promptly if you should do so in future;

 

(c)                                  you will not permit any sums to be paid to
us or any other person under or pursuant to the Policies without the prior
written consent of the Collateral Agent;

 

(d)                                 you will not exercise any right to
terminate, cancel, vary or waive the Policies or take any action to amend or
supplement the Policies without the prior written consent of the Collateral
Agent.

 

6.                                       This notice (and any acknowledgement)
is governed by English law.

 

Yours faithfully

 

 

 

 

For itself and on behalf of

[EVOLVING SYSTEMS HOLDINGS LIMITED]

[EVOLVING SYSTEMS LIMITED]

 

 

[On copy]

 

To:

 

CapitalSource Finance LLC

 

 

as Collateral Agent

 

 

 

 

 

 

Copy to:

 

[Evolving Systems Limited]

 

 

[Evolving Systems Holdings Limited]

 

We acknowledge receipt of the above notice and consent and agree to its terms. 
We confirm and agree to the matters set out in paragraphs 5(a) to 5(d) in the
above notice.

 

 

 

 

For and on behalf of

[•Name of insurer]

 

Dated:•  200•

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Form of Accession Deed

 

THIS ACCESSION DEED is made on

200•

 

 

BETWEEN

 

(1)           THE COMPANY SPECIFIED IN SCHEDULE 1 (the “Acceding Company”);

 

(2)           [•Name of Company acting as agent for all Charging Companies] (the
“Company”); and

 

(3)           [•Name of Collateral Agent] (the “Collateral Agent”).

 

BACKGROUND

 

This Accession Deed is supplemental to debenture dated •  200• and made between
(1) the Charging Companies and (2) the Collateral Agent (the “Debenture”).

 

IT IS AGREED:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

(a)                                  Terms defined in, or construed for the
purposes of, the Debenture have the same meanings when used in this Accession
Deed including the recital to this Accession Deed (unless otherwise defined in
this Accession Deed).

 

(b)                                 Clause 1.2 (Interpretation) of the Debenture
shall apply with any necessary changes to this Accession Deed as if it were set
out in full in this Accession Deed.

 

2.                                      ACCESSION OF THE ACCEDING COMPANY

 

(a)                                  By its execution of this Accession Deed,
the Acceding Company unconditionally and irrevocably undertakes to and agrees
with the Collateral Agent to observe and be bound by the Debenture and grants
and creates the charges, mortgages, assignments and other security which are
stated to be granted or created by the Debenture as if it had been an original
party to the Debenture as one of the Charging Companies.

 

(b)                                 Without prejudice to the generality of
clause 2(a), the Acceding Company:

 

(i)                                     (jointly and severally with the other
Charging Companies) covenants in the terms set out in clause 3 (Covenant to pay)
to the Debenture; and

 

(ii)                                  with full title guarantee, charges and
assigns (and agrees to charge and assign) to the Collateral Agent for the
payment and discharge of the Secured Obligations, all its property, assets and
undertaking on the terms set out in clauses 4 (Grant of security), 5 (Fixed
security) and 6 (Floating charge) of the Debenture, including (without limiting
the generality of the foregoing):

 

(A)                              by way of first legal mortgage all the freehold
and leasehold Property (if any) vested in or charged to the Acceding Company
(including without limitation, the property specified in part 1 of schedule 2
(Details of Security Assets), together with all buildings and fixtures
(including trade fixtures) at any time thereon;

 

42

--------------------------------------------------------------------------------


 

(B)                                by way of first fixed charge all the Charged
Securities (including, without limitation, those specified in part 2 of
schedule 2 (Details of Security Assets)) together with all Related Rights from
time to time accruing thereto;

 

(C)                                by way of first fixed charge all Intellectual
Property (including, without limitation, the Intellectual Property specified in
part 3 of schedule 2 (Details of Security Assets));

 

(D)                               by way of assignment the Relevant Contracts
(including, without limitation, those specified in part 4 of schedule 2 (Details
of Security Assets)), all rights and remedies in connection with the Relevant
Contracts and all proceeds and claims arising therefrom; and

 

(E)                                 by way of assignment the Insurances
(including, without limitation those specified in part 5 of schedule 2 (Details
of Security Assets)), all claims under the Insurances and all proceeds of the
Insurances.

 

(c)                                  Pursuant to clause 30 of the Debenture
(Accession), the Company, as agent for itself and the existing Charging
Companies, consents to the accession of the Acceding Company to the Debenture on
the terms of clauses 2(a) and 2(b) and agrees that the Debenture shall after the
date of this Accession Deed be read and construed as if the Acceding Company had
been named in the Debenture as a Charging Company.

 

3.                                      INTERPRETATION

 

This Accession Deed shall be read as one with the Debenture, so that all
references in the Debenture to “this Deed”, and similar expressions shall
include references to this Accession Deed.

 

4.                                      COUNTERPARTS

 

This Accession Deed may be executed in any number of counterparts, and this has
the same effect as if the signatures (and seals, if any) on the counterparts
were on a single copy of this Accession Deed.

 

5.                                      THIRD PARTY RIGHTS

 

A person who is not a party to this Accession Deed shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of
any term of this Accession Deed.

 

6.                                      GOVERNING LAW

 

This Accession Deed is governed by English law.

 

IN WITNESS of which this Accession Deed has been duly executed by the Acceding
Company and the Company as a deed and duly executed by the Collateral Agent and
has been delivered on the date written at the beginning of this Accession Deed.

 

43

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Acceding Company

 

Company name

 

Company number

•

 

•

 

44

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Details of Security Assets

 

Part 1 - Property

 

Registered land

Address

 

County/District/London Borough

 

Title number

 

 

 

 

 

•

 

•

 

•

 

Unregistered land

 

 

 

Document describing the Property

 

Address

 

Date

 

Document

 

Parties

 

•

 

•

 

•

 

•

 

 

Part 2 - Charged Securities

 

Name of company in
which shares are held

 

Class of shares held

 

Number of shares
held

 

Issued share capital

 

•

 

•

 

•

 

•

 

•

 

•

 

•

 

•

 

•

 

•

 

•

 

•

 

 

Part 3 - Intellectual Property

 

[•INSERT DETAILS]

 

Part 4 - Relevant Contracts

 

Date of Relevant Contract

 

Parties

 

Details of Relevant Contract

[•DATE] 200•

 

•

 

•

 

Part 5 - Insurances

 

Insurer

 

Insured risks

 

Policy number

•

 

•

 

•

•

 

•

 

•

 

45

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

(Accession Deed)

 

46

--------------------------------------------------------------------------------


 

EXECUTION PAGES

 

THE INITIAL CHARGING COMPANIES

 

EXECUTED as a deed (but not delivered

)

 

until the date of this Deed) by

)

 

EVOLVING SYSTEMS HOLDINGS, LTD.

)

 

acting by:

)

 

 

 

 

 

Director

/s/Brian R. Ervine

 

 

 

 

 

Secretary

/s/Anita T. Moseley

 

 

Address:

9777 Pyramid Court

 

Suite 100

 

Englewood Co 80112

 

 

Facsimile No:

(303) 802-1138

 

 

Attention:

Anita Moseley

 

Senior Vice President)

 

 

EXECUTED as a deed (but not delivered

)

 

until the date of this Deed) by

)

 

EVOLVING SYSTEMS, LTD.

)

 

acting by:

)

 

 

 

 

 

Director

/s/Brian R. Ervine

 

 

 

 

 

Secretary

/s/Anita T. Moseley

 

 

Address:

9777 Pyramid Court

 

Suite 100

 

Englewood Co 80112

 

 

Facsimile No:

(303) 802-1138

 

 

Attention:

Anita Moseley

 

Senior Vice President)

 

47

--------------------------------------------------------------------------------


 

THE COLLATERAL AGENT

 

 

 

 

 

SIGNED by

)

 

 

)

 

for and on behalf of

)

 

CAPITALSOURCE FINANCE LLC

)

/s/ Steven A. Museles

 

 

 

Signature

 

 

 

Address:

 

4445 Willard Avenue

 

 

12th Floor

 

 

Chevy Chase

 

 

Maryland 20815

 

 

 

Facsimile No:

 

(301) 841 2313

 

 

 

Attention:

 

Corporate Finance Group

 

 

Portfolio Manager

 

48

--------------------------------------------------------------------------------